Exhibit 10.1













SENIOR SECURED REVOLVING CREDIT FACILITY AGREEMENT













IN THE AMOUNT OF US$5,000,000

BY AND AMONG

SUNPEAKS VENTURES, INC.,













as Borrower,













HEALTHCARE DISTRIBUTION SPECIALISTS LLC,













as Guarantor,













AND













TCA GLOBAL CREDIT MASTER FUND, LP,

as Lender













September 30, 2012








- 1 -




--------------------------------------------------------------------------------

SENIOR SECURED REVOLVING CREDIT FACILITY AGREEMENT




This SENIOR SECURED REVOLVING CREDIT FACILITY AGREEMENT (as amended, restated,
modified or supplemented from time to time, this “Agreement”), dated as of
September 30, 2012 (the “Effective Date”), is executed by and among (i) SUNPEAKS
VENTURES, INC., a corporation incorporated under the laws of the State of
Nevada, as borrower (the “Borrower”), (ii) HEALTHCARE DISTRIBUTION SPECIALISTS
LLC, a limited liability company organized and existing under the laws of the
State of Delaware, as guarantor (the “Guarantor” and together with Borrower, the
“Credit Parties”), and (iii) TCA GLOBAL CREDIT MASTER FUND, LP, a limited
partnership organized and existing under the laws of the Cayman Islands, as
lender (the “Lender”).




WHEREAS, Borrower has requested that Lender extend a revolving credit facility
to Borrower of up to Five Million United States Dollars (US$5,000,000) for
working capital financing for Borrower and for any other purposes permitted
hereunder; and for these purposes, Lender is willing to make certain loans and
extensions of credit to Borrower of up to such amount and upon the terms and
conditions set forth herein;




WHEREAS, each Credit Party has agreed to secure all of Borrower’s obligations
under the Loan Documents by granting to Lender a first priority security
interest in and lien upon all of its existing and after-acquired property
pursuant to the terms of the Security Agreements; and




WHEREAS, as a material inducement for Lender to make loans and extensions of
credit to Borrower pursuant to the terms set forth herein, the Guarantor has
agreed to execute a guaranty in favor of Lender whereby the Guarantor guarantees
all of Borrower’s obligations to Lender under the Loan Documents.




NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
parties hereto agree as follows:




1.

DEFINITIONS.




1.1

Defined Terms.  For the purposes of this Agreement, the following capitalized
words and phrases shall have the meanings set forth below.




“Account” shall mean, individually, and “Accounts” shall mean, collectively, any
and all accounts (as such term is defined in the UCC) of any Credit Party.




“Account Debtor” shall mean any Person who is obligated to any Credit Party
under an Account.




“Affiliate” (a) of Lender shall mean (i) any entity which, directly or
indirectly, controls or is controlled by or is under common control with Lender,
and (ii) any entity administered or managed by Lender, or an investment advisor
thereof and which is engaged in making, purchasing, holding or otherwise
investing in commercial loans; and (b) of any Credit Party shall mean any entity
which, directly or indirectly, controls or is controlled by or is under common
control with such Credit Party.  With respect to an Affiliate of Lender or a
Credit Party, an entity shall be deemed to be “controlled by” another entity if
such other entity possesses, directly or indirectly, power to direct or cause
the direction of the management and policies of such entity whether by contract,
ownership of voting securities, membership interests or otherwise.




“Agreement” shall mean this Credit Agreement by and among Borrower, Guarantor
and Lender.




“Asset Monitoring Fee” shall have the meaning given to it in Section 2.2(b)
hereof.




“Bankruptcy Code” shall mean the United States Bankruptcy Code, as now existing
or hereafter amended.




“Beneficial Ownership Limitation” shall have the meaning given to it in Section
11.2 hereof.

“Borrower” shall have the meaning given to it in the preamble hereof.




“Borrowing Base Amount” shall mean an amount, expressed in Dollars, equal to
eighty percent (80%) of the amount of the Eligible Accounts and subject to
adjustment by Lender, in Lender’s sole discretion.




“Borrowing Base Certificate” shall mean a certificate, in form substantially
similar to that of Exhibit A attached hereto, duly executed by the Chief
Executive Officer and the Chief Financial Officer of Borrower, appropriately
completed, by which such officer shall certify to Lender the formula and
calculation of the Borrowing Base Amount as of the date of such certificate.





- 2 -




--------------------------------------------------------------------------------




“BSA” shall have the meaning given to it in Section 14.22 hereof.




“Business Day” shall mean any day other than a Saturday, Sunday or a legal
holiday on which banks are authorized or required to be closed for the conduct
of commercial banking business in the State of New York.




“Capital Expenditures” shall mean expenditures (including Capital Lease
obligations which should be capitalized under GAAP) for the acquisition of fixed
assets which are required to be capitalized under GAAP.




“Capital Lease” shall mean, as to any Person, a lease of any interest in any
kind of property or asset, whether real, personal or mixed, or tangible or
intangible, by such Person as lessee that is, or should be, in accordance with
Financial Accounting Standards Board Statement No. 13, as amended from time to
time, or, if such Statement is not then in effect, such statement of GAAP as may
be applicable, recorded as a “capital lease” on the balance sheets of Borrower
prepared in accordance with GAAP.




“Change in Control” shall mean any sale, conveyance, assignment or other
transfer, directly or indirectly, of any ownership interest of Borrower, which
results in any change in the identity of the individuals or entities in Control
of Borrower as of the Closing Date, or the grant of a security interest in any
ownership interest of any Person, directly or indirectly Controlling the
Borrower, which could result in a change in the identity of the individuals or
entities in Control of Borrower  as of the Closing Date.




“Closing Date” shall mean the date upon which the Revolving Loan is initially
funded.




“Collateral” shall mean, collectively and whether now or hereafter arising, all
assets which secure the Loans, including without limitation all existing and
after-acquired tangible and intangible assets of the Credit Parties including
real property owned by the Credit Parties with respect to which the Credit
Parties grant to Lender a Lien under the terms of the Security Agreements and
any of the other Loan Documents.




“Commitment Shares” shall have the meaning given to it in Section 3.1 hereof.




“Common Stock” shall have the meaning given to it in Section 7.3 hereof.




“Communication” shall have the meaning given to it in Section 14.17 hereof.




“Confession of Judgment” shall mean the confession of judgment executed by the
Borrower in favor of the Lender, which shall be substantially in the form of
Exhibit B.




“Contingent Liability” and “Contingent Liabilities” shall mean, respectively,
each obligation and liability of Borrower and all such obligations and
liabilities of Borrower incurred pursuant to any agreement, undertaking or
arrangement by which Borrower either: (a) guarantees, endorses or otherwise
becomes or is contingently liable upon (by direct or indirect agreement,
contingent or otherwise, to provide funds for payment, to supply funds to, or
otherwise to invest in, a debtor, or otherwise to assure a creditor against
loss) the indebtedness, dividend, obligation or other liability of any other
Person in any manner (other than by endorsement of instruments in the course of
collection), including without limitation, any indebtedness, dividend or other
obligation which may be issued or incurred at some future time; (b) agrees to
lease property or to purchase securities, property or services from such other
Person with the purpose or intent of assuring the owner of such indebtedness or
obligation of the ability of such other Person to make payment of the
indebtedness or obligation; (c) induces the issuance of, or in connection with
the issuance of, any letter of credit for the benefit of such other Person; or
(d) undertakes or agrees otherwise to assure a creditor against loss.  The
amount of any Contingent Liability shall (subject to any limitation set forth
herein) be deemed to be the outstanding principal amount (or maximum permitted
principal amount, if larger) of the indebtedness, obligation or other liability
guaranteed or supported thereby.




“Control” or “Controlling” shall mean the possession of the power to direct, or
cause the direction of, the management and policies of a Person by contract or
voting of securities.




“Conversion Amount” shall have the meaning given to it in Section 11.1(a)
hereof.




“Conversion Date” shall have the meaning given to it in Section 11.1(a) hereof.




“Conversion Delivery Date” shall have the meaning given to it in Section 11.1(a)
hereof.




“Conversion Price” shall have the meaning given to it in Section 11.1(b) hereof.





- 3 -




--------------------------------------------------------------------------------




“Credit Party(ies)” shall have the meaning given to it in the preamble hereof.




“Default Rate” shall mean a per annum rate of interest equal to the lower of (i)
Eighteen Percent (18%) per annum or (ii) the highest rate permitted by
applicable law.




“Diamond” means Diamond Business Credit, LLC, a limited liability company
organized and existing under the laws of the State of Massachusetts.




“Dollars” or “$” means lawful currency of the United States of America.




“DTC” shall mean The Depository Trust Company.




“DWAC” shall have the meaning given to it in Section 11.3 hereof.




“Eaglebank” means Eagle Bankcorp, Inc., a corporation incorporated under the
laws of the State of Maryland, doing business as Eaglebank.




“Effective Date” shall have the meaning given to it in the preamble hereof.




“Eligible Accounts” shall mean those Accounts of any Credit Party which:




(A)

have arisen in the ordinary course of business from the sale of goods or
performance of services by any Credit Party, which delivery of goods has
occurred or performance of services has been fully performed;

(B)

are evidenced by an invoice or fully executed agreement demonstrating payment
owed to the Credit Party, delivered to the Account Debtor thereunder, are due
and payable within thirty (30) days after the date of the invoice or agreement,
and are not more than ninety (90) days outstanding past the invoice date or the
agreement date;

(C)

do not arise from a “sale on approval”, “sale or return”, “consignment”,
“guaranteed sale” or “bill and hold”, or are subject to any other repurchase or
return agreement;

(D)

have not arisen in connection with a sale to an Account Debtor who is not a
resident or citizen of and is located within the United States of America or the
United Kingdom, except where backed by a letter of credit issued or confirmed by
either (i) a bank which is organized under the laws of the United States of
America or a state thereof or the United Kingdom and which has capital, surplus
and undivided profits in excess of $500,000,000, or (ii) an office located in
the United States of America or the United Kingdom of a foreign bank, which bank
has been approved in advance by Lender in its sole discretion and which letter
of credit has been delivered to Lender as Collateral;

(E)

are not due from an Account Debtor which is a director, officer, employee,
agent, parent or Affiliate of any Credit Party;

(F)

do not arise out of contracts with the United States or any department, agency
or instrumentality thereof, or any state, county, city or other governmental
body, or any department, agency or instrumentality thereof, unless the
applicable Credit Party has assigned its right to payment of such Account to
Lender pursuant to the Federal Assignment of Claims Act of 1940 (or analogous
statute), and evidence (satisfactory to Lender) of such assignment has been
delivered to Lender;

(G)

do not arise in connection with a sale to an Account Debtor who is located
within a state or jurisdiction which requires the applicable Credit Party, as a
precondition to commencing or maintaining an action in the courts of that state
or jurisdiction, either to (i) receive a certificate of authority to do business
and be in good standing in such state or jurisdiction or (ii) file a notice of
business activities or similar report with such state’s or jurisdiction’s taxing
authority, unless (A) the Credit Party has taken one of the actions described in
clauses (i) or (ii), (B) the failure to take one of the actions described in
either clause (i) or (ii) may be cured retroactively by the Credit Party at its
election or (C) the applicable Credit Party has proven to the satisfaction of
Lender that it is exempt from any such requirements under such state’s or
jurisdiction’s laws;

(H)

do not arise out of a contract or order which, by its terms, forbids or makes
void or unenforceable the assignment to Lender of the Account arising with
respect thereto and are not assignable to Lender for any other reason;

(I)

are the valid, legally enforceable and unconditional obligation of the Account
Debtor, are not the subject of any setoff, counterclaim, credit, allowance or
adjustment by the Account Debtor, or of any claim by the Account Debtor denying
liability thereunder in whole or in part, and the Account Debtor has not refused
to accept and/or has not returned or offered to return any of the goods or
services which are the subject of such Account;





- 4 -




--------------------------------------------------------------------------------




(J)

are subject to a perfected, first priority Lien in favor of Lender and not
subject to any other Lien whatsoever except for Permitted Liens;

(K)

to the knowledge of any officer or director of any Credit Party, no proceedings
or actions are pending or threatened against the Account Debtor which might
result in any material adverse change in its financial condition or in its
ability to pay any Account in full;

(L)

if the Account is evidenced by chattel paper or an instrument, the originals of
such chattel paper or instrument shall have been endorsed and/or assigned and
delivered to Lender or, in the case of electronic chattel paper, shall be in the
control of Lender, in each case in a manner satisfactory to Lender; and

(M)

to the knowledge of any officer or director of any Credit Party, there is no
bankruptcy, insolvency or liquidation proceeding pending by or against the
Account Debtor with respect thereto, nor has the Account Debtor gone out of or
suspended business, made a general assignment for the benefit of creditors or
failed to pay its debts generally as they come due, and/or no condition or event
has occurred having a material adverse effect on the Account Debtor which would
require the Accounts of such Account Debtor to be deemed uncollectible in
accordance with GAAP.




Notwithstanding anything contained herein to the contrary, an Account which is
an Eligible Account shall cease to be an Eligible Account if invoices
representing Fifty Percent (50%) or more of the unpaid net amount of all
Accounts from any one Account Debtor fail to qualify as Eligible Accounts,
including (without limitation) because such Accounts are unpaid more than ninety
(90) days after the due date of such invoices, then all Accounts relating to
such Account Debtor shall cease to be Eligible Accounts.




“Employee Plan” includes any pension, stock bonus, employee stock ownership
plan, retirement, disability, medical, dental or other health plan, life
insurance or other death benefit plan, profit sharing, deferred compensation,
stock option, bonus or other incentive plan, vacation benefit plan, severance
plan or other employee benefit plan or arrangement, including, without
limitation, those pension, profit-sharing and retirement plans of Borrower
described from time to time in the financial statements of Borrower and any
pension plan, welfare plan, Defined Benefit Pension Plans (as defined in ERISA)
or any multi-employer plan, maintained or administered by Borrower or to which
Borrower is a party or may have any liability or by which Borrower is bound.




“Environmental Laws” shall mean all federal, state, district, local and foreign
laws, rules, regulations, ordinances, and consent decrees relating to health,
safety, hazardous substances, pollution and environmental matters, as now or at
any time hereafter in effect, applicable to Borrower’s business or facilities
owned or operated by Borrower, including laws relating to emissions, discharges,
releases or threatened releases of pollutants, contamination, chemicals, or
hazardous, toxic or dangerous substances, materials or wastes in the environment
(including, without limitation, ambient air, surface water, land surface or
subsurface strata) or otherwise relating to the generation, manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of Hazardous Materials.




“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.




“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.




“Event of Default” shall mean any of the events or conditions set forth in
Section 12 hereof.




“FAST” shall have the meaning given to it in Section 11.3 hereof.




“Funded Indebtedness” shall mean, as to any Person, without duplication, (a) all
indebtedness for borrowed money of such Person (including principal, interest
and, if not paid when due, fees and charges), whether or not evidenced by bonds,
debentures, notes or similar instruments; (b) all obligations to pay the
deferred purchase price of property or services; (c) all obligations, contingent
or otherwise, with respect to the maximum face amount of all letters of credit
(whether or not drawn), bankers’ acceptances and similar obligations issued for
the account of such Person (including any letters of credit), and all unpaid
drawings in respect of such letters of credit, bankers’ acceptances and similar
obligations; and (d) all indebtedness secured by any Lien on any property owned
by such Person, whether or not such indebtedness has been assumed by such Person
(provided, however, if such Person has not assumed or otherwise become liable in
respect of such indebtedness, such indebtedness shall be deemed to be in an
amount equal to the fair market value of the property subject to such Lien at
the time of determination).  Notwithstanding the foregoing, Funded Indebtedness
shall not include trade payables and accrued expenses incurred by such Person in
accordance with customary practices and in the ordinary course of business of
such Person.








- 5 -




--------------------------------------------------------------------------------




“GAAP” shall mean United States generally accepted accounting principles set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
U.S. accounting profession), which are applicable to the circumstances as of the
date of determination; provided, however, that interim financial statements or
reports shall be deemed in compliance with GAAP despite the absence of footnotes
and fiscal year-end adjustments as required by GAAP.




“Guarantor” shall have the meaning given to it in the preamble hereof.




“Guarantee Agreement” shall mean the guarantee agreement executed by the
Guarantor in favor of the Lender, substantially in the form of Exhibit C.




“Hazardous Materials” shall mean any hazardous, toxic or dangerous substance,
materials and wastes, including, without limitation, hydrocarbons (including
naturally occurring or man-made petroleum and hydrocarbons), flammable
explosives, asbestos, urea formaldehyde insulation, radioactive materials,
biological substances, polychlorinated biphenyls, pesticides, herbicides and any
other kind and/or type of pollutants or contaminants (including, without
limitation, materials which include hazardous constituents), sewage, sludge,
industrial slag, solvents and/or any other similar substances, materials or
wastes that are or become regulated under any Environmental Law (including
without limitation, any that are or become classified as hazardous or toxic
under any Environmental Law).




“Interest Rate” shall mean a fixed rate of interest equal to Twelve Percent
(12%) per annum, calculated on the actual number of days elapsed over a 360 day
year.




“ITAI” shall mean the Irrevocable Transfer Agent Instructions to be entered into
by and among the Lender, the Borrower and the Borrower’s transfer agent, in the
form attached hereto as Exhibit D.




“Lender” shall have the meaning given to it in the preamble hereof.




“Lender Indemnitee(s)” shall have the meaning given to it in Section 14.19
hereof.




“Liabilities” shall mean at all times all liabilities of Borrower that would be
shown as such on the balance sheets of Borrower prepared in accordance with
GAAP.




“Lien” shall mean, with respect to any Person, any mortgage, pledge,
hypothecation, judgment lien or similar legal process, title retention lien, or
other lien or security interest granted by such Person or arising by judicial
process or otherwise, including, without limitation, the interest of a vendor
under any conditional sale or other title retention agreement and the interest
of a lessor under a lease of any interest in any kind of property or asset,
whether real, personal or mixed, or tangible or intangible, by such Person as
lessee that is, or should be, a Capital Lease on the balance sheet of such
Person prepared in accordance with GAAP.




“Loan” shall mean the Revolving Loan made by Lender to Borrower under and
pursuant to this Agreement.




“Loan Documents” shall mean those documents listed in Section 3.2 hereof.




“Lock Box” shall have the meaning give to it in Section 2.1(e) hereof.




“Lock Box Account” shall have the meaning given to it in Section 2.1(e) hereof.




“Material Adverse Effect” shall mean (a) a material adverse change in, or a
material adverse effect upon, the assets, business, prospects, properties,
financial condition or results of operations of the Credit Parties taken as a
whole, (b) a material impairment of the ability of Borrower to perform its
Obligations under any of the Loan Documents or a material impairment of a
Guarantor to perform its obligations under such  Guaranty Agreement, or (c) a
material adverse effect on (i) any portion of the Collateral, (ii) the legality,
validity, binding effect or enforceability against any Credit Party of any of
the Loan Documents, (iii) the perfection or priority (subject to Permitted
Liens) of any Lien granted to Lender under any Loan Document or (iv) the rights
or remedies of Lender under any Loan Document.




“Notice of Conversion” shall have the meaning given to it in Section 11.1(a)
hereof.





- 6 -




--------------------------------------------------------------------------------




“Obligations” shall mean all loans, advances and other financial accommodations
(whether primary, contingent or otherwise), all interest accrued thereon
(including interest which would be payable as post-petition in connection with
any bankruptcy or similar proceeding, whether or not permitted as a claim
thereunder) and any fees due to Lender under this Agreement or the other Loan
Documents, any expenses incurred by Lender under this Agreement or the other
Loan Documents and any and all other liabilities and obligations of the Credit
Parties to Lender.




“OFAC” shall have the meaning given to it in Section 14.22 hereof.




“Payment Date” shall mean the first Monday following the Closing Date and each
subsequent Monday and Wednesday (or such other dates as are agreed to amongst
the parties), commencing one week following the Closing Date and ending on the
Revolving Loan Maturity Date.




“Permitted Liens” shall mean (a) Liens for Taxes, assessments or other
governmental charges not at the time delinquent or thereafter payable without
penalty or being contested in good faith by appropriate proceedings and, in each
case, for which adequate reserves are maintained in accordance with GAAP and in
respect of which no Lien has been filed; (b) Liens of carriers, warehousemen,
mechanics and materialmen arising in the ordinary course of business and other
similar Liens imposed by law; (c) Liens in the form of deposits or pledges
incurred in connection with worker’s compensation, unemployment compensation and
other types of social security (excluding Liens arising under ERISA or in
connection with surety bonds, bids, performance bonds and similar obligations)
for sums not overdue or being contested in good faith by appropriate proceedings
and not involving any advances or borrowed money or the deferred purchase price
of property or services, which do not in the aggregate materially detract from
the value of the property or assets of Borrower taken as a whole or materially
impair the use thereof in the operation of Borrower’s business and, in each
case, for which adequate reserves are maintained in accordance with GAAP and in
respect of which no Lien has been filed; (d) Liens described in the Financial
Statements referred to in Section 7.9 hereof and the replacement, extension or
renewal of any such Lien upon or in the same property subject thereto arising
out of the extension, renewal or replacement of the indebtedness secured thereby
(without increase in the amount thereof); (e) zoning and similar restrictions on
the use of property and easements, rights of way, restrictions, minor defects or
irregularities in title and other similar Liens not interfering in any material
respect with the ordinary conduct of the business of Borrower; (f) Liens arising
in connection with Capital Leases (and attaching only to the property being
leased); (g) Liens that constitute purchase money security interests on any
property securing indebtedness incurred for the purpose of financing all or any
part of the cost of acquiring such property, provided that any such Lien
attaches to such property within sixty (60) days of the acquisition thereof and
attaches solely to the property so acquired; (h) Liens granted to Lender
hereunder and under the Loan Documents; (i) any interest or title of a lessor,
sublessor, licensor or sublicensor under any lease or non-exclusive license
permitted by this Agreement; (j) Liens arising from precautionary uniform
commercial code financing statements filed under any lease permitted by this
Agreement; (k) banker’s Liens and rights of set-off of financial institutions
arising in connection with items deposited in accounts maintained at such
financial institutions and subsequently unpaid and unpaid fees and expenses that
are charged to Borrower by such financial institutions in the ordinary course of
business of the maintenance and operation of such accounts; and (l) any Lien
existing on any property prior to the acquisition thereof by any Credit Party.




“Person” shall mean any individual, partnership, limited liability company,
limited liability partnership, corporation, trust, joint venture, joint stock
company, association, unincorporated organization, government or agency or
political subdivision thereof, or other entity.




“Prepayment Penalty” shall have the meaning given to it in Section 2.1(d)
hereof.




“Receivable Collection Fee” shall mean a surcharge on the Eligible Accounts of
0.875% for receivables outstanding and received within 30 days, 1.625% for
receivables outstanding and received between 31-60 days, and 2.250% for
receivables outstanding and received between 61-90 days.




“Regulatory Change” shall mean the introduction of, or any change in any
applicable law, treaty, rule, regulation or guideline or in the interpretation
or administration thereof by any governmental authority or any central bank or
other fiscal, monetary or other authority having jurisdiction over Lender or its
lending office.




“Revolving Loan(s)” shall mean, respectively, each direct advance and the
aggregate of all such direct advances made by Lender to Borrower under and
pursuant to Section 2.1 of this Agreement.




“Revolving Loan Availability” shall mean at any time the lesser of (a) the
Revolving Loan Commitment or (b) the Borrowing Base Amount.








- 7 -




--------------------------------------------------------------------------------




“Revolving Loan Commitment” shall mean on the Closing Date Seven Hundred
Thousand and No/100 United States Dollars (US$700,000), and in the event
Borrower requests and Lender agrees to increase the Revolving Loan Commitment
pursuant to Section 2.1(b), such aggregate additional amount up to Five Million
and No/100 United States Dollars (US$5,000,000).




“Revolving Loan Maturity Date” shall mean the earlier of (a) six (6) months
following the Closing Date, unless the date shall be extended pursuant to
Section 2.3 hereof or by Lender pursuant to any modification, extension or
renewal note executed by Borrower and accepted by Lender in its sole and
absolute discretion in substitution for the Revolving Notes, (b) upon sixty (60)
days written notice from Lender (the “Early Termination Notice”), (c) upon
prepayment of all of the outstanding Revolving Notes by Borrower (subject to
Section 2.1(d)(ii)), or (d) the occurrence of an Event of Default and
acceleration of all of the outstanding Revolving Notes pursuant to this
Agreement.




“Revolving Note(s)” shall mean those certain Revolving Notes in the aggregate
principal amount of the Revolving Loan Commitment made by Borrower in favor of
Lender substantially in the form of Exhibit E.




“Rule 144” shall mean Rule 144 or Rule 144A promulgated under the Securities Act
(or a successor rule thereto).




“Sale Reconciliation” shall have the meaning given to it in Section 10.18
hereof.




“SEC” shall mean the United States Securities and Exchange Commission.




“Securities Act” shall mean the Securities Act of 1933, as amended.




“Security Agreement(s)” shall mean the Security Agreements executed by each of
the Credit Parties in favor of Lender substantially in the form of Exhibit F-1
with respect to the Borrower and substantially in the form of Exhibit F-2 with
respect to the Guarantor.




“Share Value” shall have the meaning given to it in Section 3.1(a) hereof.




“Subordination Agreement” shall mean the letter agreement executed by each of
Eaglebank, the Credit Parties and the Lender, substantially in the form of
Exhibit G, pursuant to which Eaglebank shall subordinate all of the Subordinated
Debt (as defined therein) and all claims and demands arising therefrom to all
the Senior Debt (as defined therein).




“Subsidiary” and “Subsidiaries” shall mean, respectively, each and all such
corporations, partnerships, limited partnerships, limited liability companies,
limited liability partnerships or other entities of which or in which a Person
owns directly or indirectly fifty percent (50%) or more of (i) the combined
voting power of all classes of stock having general voting power under ordinary
circumstances to elect a majority of the board of directors of such entity if a
corporation, (ii) the management authority and capital interest or profits
interest of such entity, if a partnership, limited partnership, limited
liability company, limited liability partnership, joint venture or similar
entity or (iii) the beneficial interest of such entity, if a trust, association
or other unincorporated organization.




“UCC” shall mean the Uniform Commercial Code in effect in New York from time to
time.




“Validity Guaranty” shall mean the validity guarantee executed by the chief
executive officer of the Borrower, which shall be substantially in the form of
Exhibit H.




1.2

Accounting Terms.  Any accounting terms used in this Agreement which are not
specifically defined herein shall have the meanings customarily given them in
accordance with GAAP.  Calculations and determinations of financial and
accounting terms used and not otherwise specifically defined hereunder and the
preparation of financial statements to be furnished to Lender pursuant hereto
shall be made and prepared, both as to classification of items and as to amount,
in accordance with GAAP as used in the preparation of the financial statements
of Borrower on the date of this Agreement.  If any changes in accounting
principles or practices from those used in the preparation of the financial
statements are hereafter occasioned by the promulgation of rules, regulations,
pronouncements and opinions by or required by the Financial Accounting Standards
Board or the American Institute of Certified Public Accountants (or any
successor thereto or agencies with similar functions), which results in a
material change in the method of accounting in the financial statements required
to be furnished to Lender hereunder or in the calculation of financial
covenants, standards or terms contained in this Agreement, the parties hereto
agree to enter into good faith negotiations to amend such provisions so as
equitably to reflect such changes to the end that the criteria for evaluating
the financial condition and performance of Borrower will be the same after such
changes as they were before such changes; and if the parties fail to agree on
the amendment of such provisions, Borrower will furnish financial statements in
accordance with such changes but shall provide calculations for all financial
covenants, perform all financial covenants and otherwise observe all financial
standards and terms in accordance with applicable accounting principles and
practices in effect immediately prior to such changes.  Calculations with
respect to financial covenants required to be stated in accordance with
applicable accounting principles and practices in effect immediately prior to
such changes shall be reviewed and certified by Borrower’s accountants.





- 8 -




--------------------------------------------------------------------------------




1.3

Other Terms Defined in UCC.  All other words and phrases used herein and not
otherwise specifically defined shall have the respective meanings assigned to
such terms in the UCC, as amended from time to time, to the extent the same are
used or defined therein.




1.4

Other Definitional Provisions; Construction.  Whenever the context so requires,
the neuter gender includes the masculine and feminine, the single number
includes the plural, and vice versa.  The words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement, and references to Article, Section, Subsection, Annex, Schedule,
Exhibit and like references are references to this Agreement unless otherwise
specified.  An Event of Default shall “continue” or be “continuing” until such
Event of Default has been waived in accordance with Section 14.3 hereof.
 References in this Agreement to any party shall include such party’s successors
and permitted assigns.  References to any “Section” shall be a reference to such
Section of this Agreement unless otherwise stated.  To the extent any of the
provisions of the other Loan Documents are inconsistent with the terms of this
Agreement, the provisions of this Agreement shall govern.




2.

REVOLVING LOAN FACILITY.




2.1

Revolving Loan.




Revolving Loan Commitment.  Subject to the terms and conditions of this
Agreement and the other Loan Documents, and in reliance upon the representations
and warranties of Borrower set forth herein and in the other Loan Documents,
Lender agrees to make such Revolving Loans at such times as Borrower may from
time to time request, pursuant to the terms of this Agreement, until, but not
including, the Revolving Loan Maturity Date, and in such amounts as Borrower may
from time to time request up to the Revolving Loan Availability; provided,
however, that the aggregate principal balance of all Revolving Loans outstanding
at any time shall not exceed the Revolving Loan Availability.  Revolving Loans
made by Lender may be repaid and, subject to the terms and conditions hereof,
borrowed again up to, but not including the Revolving Loan Maturity Date unless
the Revolving Loans are otherwise terminated or extended as provided in this
Agreement.  The Revolving Loans shall be used by Borrower for ongoing working
capital purposes.




Increase to Revolving Loan Commitment.  Borrower may request and the Lender may,
in its sole and absolute discretion (employing substantially the same analysis
and metrics the Lender used when determining to originally extend credit
hereunder), agree that on such later indeterminate dates, Lender further
increases the Revolving Loan Commitment up to an amount not to exceed Five
Million and No/100 United States Dollars (US$5,000,000); and Lender, in its sole
discretion, may, but in any event, is not required to, make available such
additional Revolving Loan Commitment increases to Borrower provided the
following conditions have been satisfied, in Lender’s sole and absolute
discretion:




(i)

no Event of Default shall have occurred and be continuing or result from the
applicable increase of the Revolving Loan Commitment;

(ii)

Borrower shall have executed and delivered a new or revised Revolving Note;

(iii)

After giving effect to such increase, the amount of the aggregate outstanding
principal balance of all Revolving Loans shall not be in excess of the Revolving
Loan Availability; and

(iv)

Lender shall have reviewed and accepted the amount and type of Accounts that are
to be Eligible Accounts.




Revolving Loan Interest and Payments.  Except as otherwise provided in this
Section, the outstanding principal balance of the Revolving Loans shall be
repaid on or before the Revolving Loan Maturity Date.  Principal amounts repaid
on the Revolving Notes may be re-borrowed.  The principal amount of the
Revolving Loans outstanding from time to time shall bear interest at the
Interest Rate. The Receivables Collection Fee and accrued and unpaid interest on
the unpaid principal balance of all Revolving Loans outstanding from time to
time shall be payable on each Payment Date.  Any amount of principal or interest
on the Revolving Loans which is not paid when due, whether at stated maturity,
by acceleration or otherwise, shall at Lender’s option bear interest payable on
demand at the Default Rate.




Revolving Loan Principal Repayments.








- 9 -




--------------------------------------------------------------------------------




Mandatory Principal Prepayments; Over-advances.  All Revolving Loans hereunder
shall be repaid by Borrower on or before the Revolving Loan Maturity Date,
unless payable sooner pursuant to the provisions of this Agreement.  In the
event the aggregate outstanding principal balance of all Revolving Loans
hereunder exceeds the Revolving Loan Availability, Borrower shall, upon notice
or demand from Lender, immediately make such repayments of the Revolving Loans
or take such other actions as shall be necessary to eliminate such excess.
 Notwithstanding any percentage limitation applicable in Section 2.1(e) herein,
which shall not limit the Lender’s right to make repayments from the Lock Box
Account in the event that the amount of the outstanding Revolving Loans
hereunder exceeds the Revolving Loan Availability, Lender shall apply funds (in
excess of any recurring fees owed under Section 2.2, fees owed to any
custodian/back-up servicer, interest owed under Section 2.4 and the Receivable
Collection Fee) received from the Lock Box Account as payment against the
outstanding principal balance of the Revolving Loans on any Payment Date, at
Lender’s sole discretion.




Optional Prepayments.  Borrower may from time to time prepay the Revolving Loan,
in whole or in part, provided, however, (i) that if the Borrower prepays more
than eighty percent (80%) of the Revolving Loan Commitment within ninety one
(91) to one hundred eighty (180) days prior to the Revolving Loan Maturity Date,
Borrower shall pay to Lender as liquidated damages and compensation for the
costs of being prepared to make funds available hereunder an amount equal to
Five Percent (5%) of the outstanding Revolving Loan Commitment; or (ii) that if
the Borrower prepays more than eighty percent (80%) of the Revolving Loan
Commitment within ninety (90) days prior to the Revolving Loan Maturity Date,
Borrower shall pay to Lender as liquidated damages and compensation for the
costs of being prepared to make funds available hereunder an amount equal to Two
and 50/100 Percent (2.50%) of the outstanding Revolving Loan Commitment (the
“Prepayment Penalty”) except in the case of an Early Termination Notice.




Collections; Lock Box.




(A)

The Credit Parties shall direct all of its Account Debtors in the U.S. and the
United Kingdom to make all payments on the Accounts, either by wire into the
Lock Box Account (as defined below), electronic funds transfer, or directly to a
post office box designated by, and under the exclusive control of, Lender (such
post office box is referred to herein as the “Lock Box”).  An account at Wells
Fargo, N.A. (the “Lock Box Account”) shall be maintained in Lender’s name, into
which all payments received in the Lock Box shall be deposited and/or wired
and/or electronically transferred (as applicable), and into which the Credit
Parties will immediately deposit all payments received by the Credit Parties on
Accounts, in the identical form in which such payments were received, whether by
cash, check, wire or electronic funds transfer.  If the Credit Parties, any
Affiliate, any shareholder, officer, director, employee or agent of the Credit
Parties or any Affiliate, or any other Person acting for or in concert with the
Credit Parties shall receive any monies, checks, notes, drafts or other payments
relating to or as proceeds of Eligible Accounts, the Credit Parties and each
such Person shall receive all such items in trust for, and as the sole and
exclusive property of, Lender, and, immediately upon receipt thereof, shall
remit the same (or cause the same to be remitted) in kind to the Lock Box
Account.  




The Credit Parties and Lender agree that payments made to the Lock Box Account,
whether in respect of the Eligible Accounts or as proceeds of other collateral
or otherwise (except for proceeds of collateral which are required to be
delivered to the holder of a Permitted Lien which is prior in right of payment),
will be transferred from the Lock Box Account to Lender on each Payment Date to
be applied according to the following priorities: (1) to unpaid fees and
expenses due hereunder including, without limitation, any recurring fees due
pursuant to Section 2.2 hereof, (2) to any custodian/back-up servicer (if
applicable), (3) to accrued but unpaid interest owed under Section 2.4 hereof,
(4) to any accrued but unpaid Receivable Collection Fee, (5) to amounts payable
pursuant to Section 2.1(d)(ii), and (6) upon the occurrence and during the
continuation of an Event of Default, to Lender, to reduce the outstanding
Revolving Loan balance to zero (each of the foregoing payments, the “Lock Box
Payments”).  The amount remaining following the payment of the Lock Box Payments
on each Payment Date shall be referred to herein as the “Net Amount”.  The
Credit Parties and the Lender agree that eighty percent (80%) of the Net Amount
will be transferred to Borrower from the Lock Box Account via wire transfer or
electronic funds transfer to an account designated by the Borrower on the
immediately subsequent Payment Date (such resulting amount, the “Borrower Sweep
Amount”).  Any amount remaining after payment of the Lockbox Payments and the
Borrower Sweep Amount shall be reserved by the Lender and applied toward the
payment of principal, interest, fees and expenses on the Revolving Loan Maturity
Date or upon the occurrence and continuation of an Event of Default.








- 10 -




--------------------------------------------------------------------------------




Borrower agrees to pay all reasonable customary fees, costs and expenses in
connection with opening and maintaining the Lock Box and Lock Box Account.  All
of such reasonable fees, costs and expenses if not paid by Borrower within five
(5) Business Days of Lender’s written request, may be paid by Lender and in such
event all amounts paid by Lender shall constitute Obligations hereunder, shall
be payable to Lender by Borrower upon demand, and, until paid, shall bear
interest at the lowest rate then applicable to Loans hereunder.  All checks,
drafts, instruments and other items of payment or proceeds of collateral shall
be endorsed by the applicable Credit Party to Lender, and, if that endorsement
of any such item shall not be made for any reason, Lender is hereby irrevocably
authorized to endorse the same on the applicable Credit Party’s behalf.  For
purpose of this Section, each Credit Party irrevocably hereby makes, constitutes
and appoints Lender (and all Persons designated by Lender for that purpose) as
the Credit Party’s true and lawful attorney and agent-in-fact (i) to endorse the
applicable Credit Party’s name upon said items of payment and/or proceeds of
collateral and upon any chattel paper, document, instrument, invoice or similar
document or agreement relating to any Accounts of the Credit Parties; (ii) to
take control in any manner of any item of payment or proceeds thereof and (iii)
to have access to any lock box or postal box into which any of the Credit
Party’s mail is deposited, and open and process all mail addressed to the Credit
Parties and deposited therein.   




Lender may, at any time and from time to time after the occurrence and during
the continuance of an Event of Default, whether before or after notification to
any Account Debtor and whether before or after the maturity of any of the
Obligations, (i) enforce collection of any of the Credit Party’s Accounts or
other amounts owed to any Credit Party by suit or otherwise; (ii) exercise all
of the Credit Party’s rights and remedies with respect to proceedings brought to
collect any Accounts or other amounts owed to the Credit Parties; (iii)
surrender, release or exchange all or any part of any Accounts or other amounts
owed to the Credit Parties, or compromise or extend or renew for any period
(whether or not longer than the original period) any indebtedness thereunder;
(iv) sell or assign any Account of the Credit Parties or other amount owed to
the Credit Parties upon such terms, for such amount and at such time or times as
Lender deems advisable; (v) prepare, file and sign any Credit Party’s name on
any proof of claim in bankruptcy or other similar document against any Account
Debtor or other Person obligated to any Credit Party; and (vi) do all other acts
and things which are necessary, in Lender’s sole discretion, to fulfill any
Credit Party’s obligations under this Agreement and the other Loan Documents and
to allow Lender to collect the Accounts or other amounts owed to any Credit
Party.  In addition to any other provision hereof, Lender may after the
occurrence and during the continuance of an Event of Default, at Borrower’s
expense, notify any parties obligated on any of the Accounts to make payment
directly to Lender of any amounts due or to become due thereunder.




On a monthly basis, Lender shall deliver to Borrower an invoice and an account
statement showing all Loans, charges and payments, which shall be deemed final,
binding and conclusive upon Borrower unless Borrower notifies Lender in writing,
specifying any error therein, within thirty (30) days of the date such account
statement is sent to Borrower and any such notice shall only constitute an
objection to the items specifically identified.




2.2

Fees.




Asset Monitoring Fee. Borrower agrees to pay to Lender an asset monitoring fee
(“Asset Monitoring Fee”) equal to One Thousand Five-Hundred and No/100 United
States Dollars (US$1,500) which shall be due and payable on the Closing Date and
thereafter on the first day of each calendar quarter during the term of the
Agreement and when amounts remain outstanding hereunder.  The Asset Monitoring
Fee shall be increased in increments of Five Hundred and No/100 United States
Dollars (US$500) each time the Revolving Loan Commitment amount is increased
pursuant to Section 2.1(b); provided that such fee shall never be in excess of
Two Thousand Five Hundred and No/100 United States Dollars (US$2,500).




Commitment Fee. Borrower agrees to pay to Lender a commitment fee equal to four
percent (4%) of the Revolving Loan Commitment and two percent (2%) of the amount
of any increase thereof pursuant to Section 2.1(b) which shall be due and
payable on the Closing Date and on the date of any increase to the Revolving
Loan Commitment pursuant to Section 2.1(b).




Due Diligence Fees.  Borrower agrees to pay a due diligence fee equal to Ten
Thousand and No/100 United States Dollars (US$10,000) which shall be due and
payable in full on the Closing Date, or any remaining portion thereof shall be
due and payable on the Closing Date if a portion of such fee was paid upon the
execution of any term sheet related to this Agreement.  Lender acknowledges the
receipt of Two Thousand Five Hundred and No/100 United States Dollars (US$2,500)
from Borrower of such fee upon the execution of the term sheet.




Banking Services Fee.  Borrower agrees to hereafter pay a banking services fee
equal to Ten Percent (10%) of the amount of any increase of the Revolving Loan
Commitment pursuant to Section 2.1(b), such fee to be assessed at the time of
any subsequent increase of the Revolving Loan Commitment.





- 11 -




--------------------------------------------------------------------------------




Document Review and Legal Fees.  Borrower agrees to pay a document review and
legal fee equal to Twelve Thousand Five Hundred and No/100 United States Dollars
(US$12,500) which shall be due and payable in full on the Closing Date, or any
remaining portion thereof shall be due and payable on the Closing Date if a
portion of such fee was paid upon the execution of any term sheet related to
this Agreement.  Lender acknowledges the receipt of Two Thousand Five Hundred
and No/100 United States Dollars (US$2,500) from Borrower of such fee upon the
execution of the term sheet.  Borrower further agrees, following the Closing
Date, to pay a document review and legal fee in connection any and all work of
Lender’s counsel which must be performed following the Closing Date, included,
but not limited to, any work of Lender’s counsel which must be performed for
purposes of drafting, reviewing, revising and filing any and all other
documentation necessary or advisable in order to obtain a perfected security
interest in the Collateral (as defined in the Security Agreements).  Any and all
work of Lender’s counsel performed following the Closing Date shall be assessed
and billed by Lender’s counsel on an hourly basis.  Any amount owed to Lender’s
counsel shall be paid by the Lender from amounts held in the Lock-Box Account on
behalf of Borrower and Borrower expressly agrees to such payments to Lender’s
counsel from the Lock-Box Account.




2.3

Renewal of Revolving Loans; Non-Renewal of Revolving Loans; Fees.  On the
Revolving Loan Maturity Date, so long as no Event of Default exists, or would
occur, Borrower shall have the option to renew the Revolving Loan Commitment and
extend the Revolving Loan Maturity Date for one additional six (6) month period
as the Lender agrees in its sole discretion.  To make such election, Borrower
shall give written notice to Lender of Borrower’s election to renew the
Revolving Loan Commitment and extend the Revolving Loan Maturity Date for an
additional six (6) month period on or before the Revolving Loan Maturity Date
and shall deliver, in addition to any other fees to be assessed in connection
with such renewal provided hereunder, a renewal fee equal to Four Percent (4%)
of the then outstanding balance of the Revolving Loan at the subsequent closing.




2.4

Interest and Fee Computation; Collection of Funds.  Interest accrued hereunder
shall be payable as set forth in Section 2.1(c) hereof.  Except as otherwise set
forth herein, all interest and fees shall be calculated on the basis of a year
consisting of 360 days and shall be paid for the actual number of days elapsed.
 If any payment to be made by Borrower hereunder or under the Revolving Notes
shall become due on a day other than a Business Day, such payment shall be made
on the next succeeding Business Day and such extension of time shall be included
in computing any interest in respect of such payment.  Any Obligations which are
not paid when due (subject to applicable grace periods) shall bear interest at
the Default Rate, but in no event shall this section limit the amount of
interest to be paid pursuant to Section 2.1(c) hereof.




2.5

Automatic Debit.  In order to effectuate the timely payment of any of the
Obligations when due, Borrower hereby authorizes and directs Lender, at Lender’s
option, to (a) debit, or cause or instruct the debit of, the amount of the
Obligations to any ordinary deposit account of Borrower or (b) make a Revolving
Loan hereunder to pay the amount of the Obligations.




2.6

Discretionary Disbursements.  Lender, in its sole and absolute discretion, may
immediately upon notice to Borrower, disburse any or all proceeds of the
Revolving Loans made or available to Borrower pursuant to this Agreement to pay
any fees, costs, expenses or other amounts required to be paid by Borrower
hereunder and not so paid.  All monies so disbursed shall be a part of the
Obligations, payable by Borrower on demand from Lender.




2.7

US Dollars; Currency Risk.  In the event Eligible Accounts are not in United
States Dollars, Borrower shall bear the risk of Lender’s currency losses and if
Lender suffers a currency loss and the result is to increase the cost to Lender
or to reduce the amount of any sum received or receivable by Lender under this
Agreement or under the Revolving Notes with respect thereto, then after demand
by Lender (which demand shall be accompanied by a certificate setting forth
reasonably detailed calculations of the basis of such demand), Borrower shall
pay to Lender such additional amount or amounts as will compensate Lender for
such increased cost or such reduction.  Borrower hereby authorizes Lender to
advance or cause an advance of Revolving Loans to pay for the increased costs or
reductions associated with any such currency losses.




3.

CONDITIONS OF BORROWING.




Notwithstanding any other provision of this Agreement, the obligation of Lender
to disburse or make all or any portion of any the Loans is subject to
satisfaction of all of the following conditions precedent (unless a condition is
waived in writing by Lender) contained in this Article 3.





- 12 -




--------------------------------------------------------------------------------




3.1

Commitment Shares.  On or before the Closing Date, Borrower shall pay to the
Lender a fee for corporate advisory and investment banking services by issuing
to the Lender that number of shares of the Borrower’s Common Stock (the
“Commitment Shares”) equal to a dollar amount of One Hundred Fifty Thousand and
No/100 United States Dollars (US$150,000) (the “Share Value”).  The Borrower
shall instruct its transfer agent to issue certificates representing the
Commitment Shares issuable to the Lender immediately upon the Borrower’s
execution of this Agreement, and shall cause its transfer agent to deliver such
certificates to the Lender within three (3) Business Days of the Closing Date.
 In the event such certificates representing the Commitment Shares issuable
hereunder shall not be delivered to the Lender within said three (3) Business
Day period, same shall be an immediate default under this Agreement and the
other Loan Documents.  The Commitment Shares, when issued, shall be deemed to be
validly issued, fully paid, and non-assessable shares of the Borrower’s Common
Stock. The Commitment Shares are and shall be deemed fully earned in connection
with the corporate advisory and investment banking services provided by the
Lender to the Company prior to the Effective Date.  At such time as the
Commitment Shares are able to have the restrictive legend removed pursuant to
applicable law, the Borrower shall pay any and all expenses incurred or to be
incurred by the Lender in connection with having the restrictive legend removed
from the share certificates evidencing said Commitment Shares, including, but
not limited to, any expense incurred or to be incurred by the Lender in order to
have a legal opinion of counsel issued after the Closing Date.  Notwithstanding
anything which may be contained herein to the contrary, at any time while the
Commitment Shares remain unsold in the possession of the Lender, the Borrower
may redeem any unsold Commitment Shares, or any portion thereof, for a price
equal to the Share Value or, if applicable, that fractional portion of the Share
Value equal to the fraction of the Commitment Shares which remains unsold in the
possession of the Lender as of the date of such request for redemption.




3.2

Loan Documents to be Executed by Borrower on the Closing Date.  As a condition
precedent to Lender’s disbursal or making of the Revolving Loans pursuant to
this Agreement on the Closing Date, Borrower shall have executed or cause to be
executed and delivered to Lender all of the following documents, each of which
must be satisfactory to Lender and Lender’s counsel in form, substance and
execution:




Credit Agreement.  Two originals of this Agreement duly executed by Borrower and
the Guarantor;




Revolving Note.  An original Revolving Note duly executed by Borrower;




Security Agreement.  (i) Two originals of the Security Agreement dated as of the
date of this Agreement, duly executed by Borrower; and (ii) two originals of the
Security Agreement dated as of the date of this Agreement, duly executed by the
Guarantor;




Guarantee Agreement.  Two originals of the Guaranty Agreement dated as of the
date of this Agreement, duly executed by the Guarantor;




Validity Guaranty.  Two originals of the Validity Guaranty dated as of the date
of this Agreement, duly executed by the executive officers and directors of the
Borrower.




Confession of Judgment.  An original of the Confession of Judgment duly executed
by the Credit Parties;




Subordination Agreement.  An original of the Subordination Agreement, duly
executed by the Credit Parties and Eaglebank;




Irrevocable Transfer Agent Instruction Letter.  Two originals of the Irrevocable
Transfer Agent Instruction Letter dated as of the date of this Agreement, duly
executed by the Borrower and the Borrower’s transfer agent;




Borrowing Base Certificate.  Two originals of the Borrowing Base Certificate
dated as of the date of this Agreement, duly executed by the Borrower;




Lock Box Deposit Confirmation.  Two originals of the Lock Box Deposit
Confirmation, in form and substance satisfactory to Lender, dated as of the date
of this Agreement, duly executed by the Borrower;




Closing Statement.  Two originals of the Closing Statement, in form and
substance satisfactory to Lender, dated as of the date of this Agreement, duly
executed by the Borrower;





- 13 -




--------------------------------------------------------------------------------




3.3

Organizational and Authorization Documents to be Delivered by the Credit Parties
on the Closing Date.  As a condition precedent to Lender’s disbursal or making
of the Loans pursuant to this Agreement on the Closing Date, the Credit Parties
shall have executed or cause to be executed and delivered a certificate of an
officer of each of the Credit Parties certifying and attaching (i) copies of
each Credit Parties’ respective articles of incorporation, bylaws, operating
agreement, certificate of organization or similar documents; (ii) resolutions
each Credit Parties’ its respective board of directors or managers, approving
and authorizing the execution, delivery and performance of the Loan Documents to
which it is party and the transactions contemplated thereby; (iii) resolution of
the Guarantor’s shareholders, approving and authorizing the execution, delivery
and performance of the Loan Documents to which it is party and the transactions
contemplated thereby; (iv) the signatures and incumbency of the officers of the
Credit Parties executing any of the Loan Documents, each of which the Credit
Parties hereby certify to be true and complete, and in full force and effect
without modification, it being understood that Lender may conclusively rely on
each such document and certificate until formally advised by any Credit Party of
any changes therein; and (v) good standing certificate in the state of
organization of each Credit Party and in each other state requested by Lender.




3.4

Additional Documents to be Delivered by the Credit Parties on the Closing Date.
 As a condition precedent to Lender’s disbursal or making of the Loans pursuant
to this Agreement on the Closing Date, the Credit Parties shall have delivered
or cause to be delivered to Lender all of the following documents, each of which
must be satisfactory to Lender and Lender’s counsel in form, substance and
execution:




Insurance.  Within thirty (30) days of the Closing Date, evidence satisfactory
to Lender of the existence of insurance required to be maintained pursuant to
Section 10.4, together with evidence that Lender has been named as additional
insured and lender’s loss payee, as applicable, on all related insurance
policies;




Search Results.  Copies of UCC search reports, issued by the Secretary of State
of the state of incorporation of each Credit Party, dated such a date as is
reasonably acceptable to Lender, listing all effective financing statements
which name the Credit Parties, under their present name and any previous names,
as debtors, together with copies of such financing statements;




Payoff Letter.  Copy of a letter, executed by Diamond, acknowledging any and all
amounts outstanding and owed by any Credit Party to Diamond as of the Closing
Date and, upon payment of said outstanding amounts to Diamond by the Lender,
authorizing the Lender to file any UCC-3 Financing Statement Amendments
necessary or advisable to terminate the security interest provided by the UCC-1
Financing Statement originally filed with the Secretary of State of the State of
Delaware on April 25, 3012 (initial filing number 20121598046).




Certificates of Good Standing.  Copies of certificates of good standing with
respect to each Credit Party, issued by the Secretary of State of the state of
incorporation of each Credit Party, dated such a date as is reasonably
acceptable to Lender, evidencing the good standing thereof;




Opinion of Counsel.  A customary opinion of Credit Party’s counsel, in form
reasonably satisfactory to Lender;




Inventory Detail Report.  Borrower shall take such actions and enter into such
agreements or documents necessary or advisable to permit Lender to have
view-only online access to the Credit Party’s inventory detail report or such
other reports and/or documentation which provides an accurate detail of each
Credit Party’s current Eligible Accounts.




Additional Documents.  Such other agreements, documents, instruments,
certificates, financial statements, schedules, resolutions, opinions of counsel,
notes and other items which Lender shall require in connection with this
Agreement.




3.5

Loan Documents to be Executed by Borrower Upon Each Subsequent Advance.  As a
condition precedent to Lender’s disbursal or making of additional advances of
principal pursuant to this Agreement following the Closing Date, Borrower shall
have executed or caused to be executed and delivered to Lender (i) all of the
documents in Section 2.1(b), Section 3.2, Section 3.3 and Section 3.4, and such
documents shall remain in full force and effect as of the date of the subsequent
principal advance, and (ii) an additional original Revolving Note in the
principal amount of the advance being then made, duly executed by Borrower,
satisfactory to Lender and Lender’s counsel in form, substance and execution.




3.6

Payment of Fees.  Borrower shall have paid to Lender all fees, costs and
expenses, including, but not limited to, due diligence expenses, attorney’s
fees, search fees, title fees, documentation and filing fees (including
documentary stamps and taxes payable on the face amount of the applicable
Revolving Note).





- 14 -




--------------------------------------------------------------------------------




3.7

Event of Default.  No Event of Default, or event which, with notice or lapse of
time, or both would constitute an Event of Default, shall have occurred and be
continuing.




3.8

Adverse Changes.  There shall not have occurred any Material Adverse Effect.




3.9

Litigation.  Except for that listed on Schedule 7.10, as of the date of this
Agreement, no pending claim, investigation, litigation or governmental
proceeding shall have been instituted against any Credit Party or any of their
respective officers or shareholders.




3.10

Representations and Warranties.  No representation or warranty of Borrower
contained herein or in any Loan Documents shall be untrue or incorrect in any
material respect as of the date of any Loans as though made on such date, except
to the extent such representation or warranty expressly relates to an earlier
date.




3.11

Due Diligence.  The business, legal and collateral due diligence review
performed by Lender, including, but not limited to, a review of the Credit
Party’s historical performance and financial information, must be acceptable to
Lender in its sole discretion.  Lender reserves the right to increase any and
all aspects of its due diligence in Lender’s sole discretion.




3.12

Key Personnel Investigations.  Lender shall be satisfied, in its sole
discretion, with results from background investigations conducted on key members
of Borrower’s principals and management teams.




3.13

Repayment of Outstanding Indebtedness.  The Credit Parties or the Lender, on
behalf of the Credit Parties, shall have repaid in full all outstanding
indebtedness secured by Collateral, other than indebtedness giving rise to
Permitted Liens.  By its execution hereof, the Credit Parties authorize the
Lender to offset any and all amounts outstanding to Diamond from the Proceeds of
the Note and to pay Diamond directly on the Closing Date.




4.

NOTES EVIDENCING LOANS.




The Revolving Loans shall be evidenced by the Revolving Notes (together with any
and all renewal, extension, modification or replacement notes executed by
Borrower and delivered to Lender and given in substitution therefor) duly
executed by Borrower and payable to the order of Lender.  At the time of the
initial disbursement of a Revolving Loan and at each time an additional
Revolving Loan shall be requested hereunder or a repayment made in whole or in
part thereon, an appropriate notation thereof shall be made on the books and
records of Lender.  All amounts recorded shall be, absent demonstrable error,
conclusive and binding evidence of (i) the principal amount of the Revolving
Loans advanced hereunder, (ii) any unpaid interest owing on the Revolving Loans,
and (iii) all amounts repaid on the Revolving Loans.  The failure to record any
such amount or any error in recording such amounts shall not, however, limit or
otherwise affect the obligations of Borrower under the Revolving Notes to repay
the principal amount of the Revolving Loans, together with all interest accruing
thereon.




5.

MANNER OF BORROWING.




5.1

Loan Requests; Adjustments to Borrowing Base Amount.  Subject to Section 2.1(a)
and Article 3 hereof, the Loans shall be made available to Borrower upon
Borrower’s request, from any Person whose authority to so act has not been
revoked by Borrower in writing previously received by Lender. Borrower may make
requests for borrowing no more than twice per calendar month up to the then
applicable Revolving Loan Commitment.  A request for a Loan may only be made if
no default or Event of Default shall have occurred and be continuing and shall
be subject to (i) delivery of a Borrowing Base Certificate together with
supporting documentation in form and content satisfactory to Lender, and (ii) if
necessary, additional receivables being acceptable to Lender.   In addition, a
request for a Loan must be received by no later than 11:00 a.m. Eastern Time the
day it is to be funded and be in a minimum amount equal to Fifty Thousand and
No/100 United States Dollars (US$50,000).




5.2

Communications. Lender is authorized to rely on any written, verbal, electronic,
telephonic or telecopy loan requests which Lender believes in its good faith
judgment to emanate from an authorized representative of Borrower.  Borrower
hereby irrevocably confirms, ratifies and approves all such advances by Lender
and hereby indemnifies Lender against losses and expenses (including court
costs, attorneys’ and paralegals’ fees) and shall hold Lender harmless with
respect thereto.





- 15 -




--------------------------------------------------------------------------------




6.

SECURITY FOR THE OBLIGATIONS.




To secure the payment and performance by Borrower of the Obligations hereunder,
the Credit Parties grant, under and pursuant to the Security Agreements executed
by the Credit Parties dated as of the date hereof, to Lender, its successors and
assigns, a continuing first-priority security interest (if obtainable on the
Closing Date) in, and does thereby assign, transfer, mortgage, convey, pledge,
hypothecate and set over to Lender, its successors and assigns, all of the
Credit Parties’ right, title and interest in and to the Collateral (as defined
in each Security Agreement), whether now owned or hereafter acquired, and all
proceeds (including, without limitation, all insurance proceeds) and products of
any of the Collateral.  The Security Agreements executed by the Credit Parties
shall terminate following the full payment and performance of all of the
Obligations hereunder and under any Loan Document.




7.

REPRESENTATIONS AND WARRANTIES OF BORROWER.




To induce Lender to make the Loans, Borrower makes the following representations
and warranties to Lender, each of which shall be true and correct in all
material respects as of the date of the execution and delivery of this Agreement
and as of the date of each Loan made hereunder except to the extent such
representation expressly relates to an earlier date, and which shall survive the
execution and delivery of this Agreement:




7.1

Borrower Organization and Name.  Borrower is a corporation, duly organized,
existing and in good standing under the laws of the State of Nevada, with full
and adequate powers to carry on and conduct its business as presently conducted.
 Borrower is duly licensed or qualified in all foreign jurisdictions wherein the
nature of its activities require such qualification or licensing or in which any
Collateral is located, except for those foreign jurisdictions in which the
failure to be so qualified or licensed would not cause a Material Adverse
Effect.  The exact legal name of Borrower is as set forth in the first paragraph
of this Agreement, and Borrower does not currently conduct, nor has Borrower,
during the last five (5) years, conducted business under any other name or trade
name, except in connection with its wholly-owned subsidiary.




7.2

Authorization; Validity.  Borrower has full right, power and authority to enter
into this Agreement, to make the borrowings and execute and deliver the Loan
Documents as provided herein and to perform all of its duties and obligations
under this Agreement and the Loan Documents.  The execution and delivery of this
Agreement and the Loan Documents will not, nor will the observance or
performance of any of the matters and things herein or therein set forth,
violate or contravene any provision of law or of Borrower’s Articles of
Incorporation and Bylaws.  All necessary and appropriate corporate action has
been taken on the part of Borrower to authorize the execution and delivery of
this Agreement and the Loan Documents to which it is a party, the issuance of
the Commitment Shares and the Revolving Note.  This Agreement and the Loan
Documents to which it is a party are valid and binding agreements and contracts
of Borrower enforceable against the Borrower in accordance with its respective
terms except to the extent that enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium and other laws enacted for
the relief of debtors generally and other similar laws affecting the enforcement
of creditors’ rights generally or by equitable principles which may affect the
availability of specific performance and other equitable remedies.  Borrower
knows of no reason why Borrower cannot perform any of Borrower’s obligations
under this Agreement, the Loan Documents to which it is a party or any related
agreements.




7.3

Capitalization. The authorized capital stock of Borrower consists of five
hundred seventy-five million (575,000,000) shares, of which five hundred fifty
million (550,000,000) shares are designated as common stock, par value $0.001
per share (“Common Stock”) and twenty-five million (25,000,000) shares are
designated as preferred stock, par value $0.001 per share.  As of the Closing
Date, Borrower has three hundred seventy million five hundred thousand seven
hundred fifty (370,500,750) shares of Common Stock issued and outstanding and
three million (3,000,000) shares of preferred stock issued and outstanding. All
of the outstanding shares of capital stock of Borrower are validly issued, fully
paid and nonassessable, have been issued in compliance with all federal and
state securities laws and none of such outstanding shares were issued in
violation of any preemptive rights or similar rights to subscribe for or
purchase securities.  As of the date of this Agreement, no shares of Borrower’s
capital stock are subject to preemptive rights or any other similar rights or
any liens or encumbrances suffered or permitted by Borrower.  Except as set
forth in Schedule 7.3 and the Commitment Shares to be issued pursuant to this
Agreement, as of the date of this Agreement, (i) there are no outstanding
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of any Credit Party, or contracts, commitments,
understandings or arrangements by which any Credit Party is or may become bound
to issue additional shares of capital stock of Borrower or  Guarantor or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of any Credit Party, (ii) there are no outstanding debt
securities, (iii) there are no agreements or arrangements under which any Credit
Party is obligated to register the sale of any of their securities under the
Securities Act and (iv) there are no outstanding registration statements and
there are no outstanding comment letters from the SEC or any other regulatory
agency.  Except as set forth in Schedule 7.3, there are no securities or
instruments containing anti-dilution or similar provisions that will be
triggered by the issuance of the Commitment Shares.  





- 16 -




--------------------------------------------------------------------------------




7.4

Issuance of Securities.  The issuances of the Commitment Shares are duly
authorized and free from all taxes, liens and charges with respect to the issue
thereof and upon issuance pursuant to the terms of this Agreement, the
Commitment Shares will be fully paid and nonassessable.




7.5

Compliance With Laws.  The nature and transaction of Borrower’s business and
operations and the use of its properties and assets, including, but not limited
to, the Collateral or any real estate owned or occupied by Borrower, do not and
during the term of the Loans shall not, violate or conflict with any applicable
law, statute, ordinance, rule, regulation or order of any kind or nature,
including, without limitation, the provisions of the Fair Labor Standards Act or
any zoning, land use, building, noise abatement, occupational health and safety
or other laws, any building permit or any condition, grant, easement, covenant,
condition or restriction, whether recorded or not, except to the extent such
violation or conflict would not result in a Material Adverse Effect.




7.6

Environmental Laws and Hazardous Substances.  Except to the extent that any of
the following would not have a Material Adverse Effect (including financial
reserves, insurance policies and cure periods relating to compliance with
applicable laws and permits) and are used in such amounts as are customary in
the ordinary course of Borrower’s business, consistent with past practices, in
compliance with all applicable Environmental Laws, Borrower represents and
warrants to Lender that to its knowledge (i) Borrower has not generated, used,
stored, treated, transported, manufactured, handled, produced or disposed of any
Hazardous Materials, on or off any of the premises of Borrower (whether or not
owned by it) in any manner which at any time violates any Environmental Law or
any license, permit, certificate, approval or similar authorization thereunder,
(ii) the operations of Borrower comply in all material respects with all
Environmental Laws and all licenses, permits certificates, approvals and similar
authorizations thereunder, (iii) there has been no investigation, proceeding,
complaint, order, directive, claim, citation or notice by any governmental
authority or any other Person, nor is any pending or, to Borrower’s knowledge
threatened against Borrower under any Environmental Law, and (iv) Borrower has
no material liability, contingent or otherwise, in connection with a release,
spill or discharge, threatened or actual, of any Hazardous Materials or the
generation, use, storage, treatment, transportation, manufacture, handling,
production or disposal of any Hazardous Material.




7.7

Absence of Breach.  The execution, delivery and performance of this Agreement,
the Loan Documents and any other documents or instruments to be executed and
delivered by Borrower in connection with the Loans shall not:  (i) violate any
provisions of law or any applicable regulation, order, writ, injunction or
decree of any court or governmental authority or (ii) conflict with, be
inconsistent with, or result in any breach or default of any of the terms,
covenants, conditions, or provisions of any indenture, mortgage, deed of trust,
instrument, document, agreement or contract of any kind to which Borrower is a
party or by which Borrower or any of its property or assets may be bound.




7.8

Collateral Representations.  No Person other than the Credit Parties owns or has
other rights in the Collateral, and the Collateral is free from any Lien of any
kind, other than the Lien of Lender and Permitted Liens.




7.9

Financial Statements.  To Borrower’s knowledge, except as set forth on Schedule
7.9 hereto, Borrower’s consolidated financial statements for fiscal year ended
December 31, 2011 have been prepared in accordance with GAAP on a basis, except
as otherwise noted therein, consistent with the previous fiscal year and truly
and accurately reflect in all material respects the consolidated financial
condition of Borrower and the results of the operations as of such date and for
the periods indicated.  Thereafter, to Borrower’s knowledge, all financial
statements submitted to Lender have been prepared in accordance with GAAP on a
basis except as otherwise noted therein, consistent with the previous fiscal
year and truly and accurately reflect in all material respects the financial
condition of Borrower and the results of the operations as of such date and for
the periods indicated.  To Borrower’s knowledge, since December 31, 2011, there
has been no Material Adverse Effect in the consolidated financial condition or
in the consolidated assets or liabilities of Borrower, or any changes except
those occurring in the ordinary course of business.




7.10

Litigation and Taxes.  Except as set forth in Schedule 7.10, there is no
litigation, demand, charge, claim, petition or governmental investigation or
proceeding pending, or to Borrower’s knowledge threatened, against any Credit
Party or their respective officers.  Borrower has duly filed all applicable
income or other tax returns and has paid all income or other taxes when due.
 There is no controversy or objection pending, or to the Borrower’s knowledge,
threatened in respect of any tax returns of Borrower.




7.11

Event of Default.  No Event of Default has occurred and is continuing, and no
event has occurred and is continuing which, with the lapse of time, the giving
of notice, or both, would constitute such an Event of Default under this
Agreement or any of the other Loan Documents and Borrower is not in default
(without regard to grace or cure periods) under any contract or agreement to
which it is a party, the effect of which default shall materially adversely
affect the performance by Borrower of its obligations pursuant to and as
contemplated by the terms and provisions of this Agreement.





- 17 -




--------------------------------------------------------------------------------




7.12

ERISA Obligations.  To Borrower’s knowledge, all Employee Plans of Borrower meet
the minimum funding standards of Section 302 of ERISA where applicable and each
such Employee Plan that is intended to be qualified within the meaning of
Section 401 of the Internal Revenue Code of 1986 is qualified.  No withdrawal
liability has been incurred under any such Employee Plans and no “Reportable
Event” or “Prohibited Transaction” (as such terms are defined in ERISA), has
occurred with respect to any such Employee Plans, unless approved by the
appropriate governmental agencies.  To Borrower’s knowledge, Borrower has
promptly paid and discharged all obligations and liabilities arising under ERISA
of a character which if unpaid or unperformed might result in the imposition of
a Lien against any of its properties or assets.




7.13

Adverse Circumstances.  No condition, circumstance, event, agreement, document,
instrument, restriction, litigation or proceeding (or to any Credit Party’s
knowledge, threatened litigation or proceeding or basis therefor) exists which
(a) could adversely affect the validity or priority of the Liens granted to
Lender under the Loan Documents, (b) could materially adversely affect the
collective ability of Borrower to perform its obligations under the Loan
Documents, (c) would constitute a default under any of the Loan Documents or (d)
would constitute such a default with the giving of notice or lapse of time or
both.




7.14

Lending Relationship.  Borrower acknowledges and agrees that the relationship
hereby created with Lender is and has been conducted on an open and arm’s length
basis in which no fiduciary relationship exists and that Borrower has not relied
and nor is relying on any such fiduciary relationship in executing this
Agreement and in consummating the Loans. Lender represents that it will receive
the Revolving Notes payable to its order as evidence of the Loans.




7.15

Compliance with Regulation U.  No portion of the proceeds of the Loans shall be
used by Borrower, or any affiliates of Borrower, either directly or indirectly,
for the purpose of purchasing or carrying any margin stock, within the meaning
of Regulation U as adopted by the Board of Governors of the Federal Reserve
System.




7.16

Governmental Regulation.  Borrower is not, or after giving effect to any Loan,
will not be, subject to regulation, the Federal Power Act or the Investment
Company Act of 1940 or to any federal or state statute or regulation limiting
its ability to incur indebtedness for borrowed money.




7.17

Bank Accounts.  The account numbers and locations of all deposit accounts and
other bank accounts of each Credit Party as of the Effective Date are attached
as Schedule 7.17.




7.18

Places of Business.  The principal place of business of each Credit Party is set
forth on Schedule 7.18 and each Credit Party shall promptly notify Lender of any
change in such location.  The Credit Parties will not remove or permit the
Collateral to be removed from any Credit Party’s principal place of business
without the prior written consent of Lender, except for (i) certain heavy
equipment kept at third party sites when conducting business or maintenance,
(ii) vehicles, containers and rolling stock, (iii) Inventory sold or leased in
the usual and ordinary course of Borrower’s businesses, and (iv) temporary
removal of Collateral to other locations for repair or maintenance as may be
required from time to time in each instance in the ordinary course of business
of Borrower.




7.19

No General Solicitation.  Neither Borrower, nor any of its affiliates, nor any
person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D under
the Securities Act) in connection with the offer or issuance of the Commitment
Shares or the Revolving Notes.




7.20

No Integrated Offering.  Neither Borrower, nor any of its affiliates, nor any
person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would require registration of the Revolving Notes or
the Commitment Shares under the Securities Act or cause this offering of such
securities to be integrated with prior offerings by Borrower for purposes of the
Securities Act.




7.21

Private Placement.  Assuming the accuracy of the Lender’s representations and
warranties set forth in Section 8 below, no registration under the Securities
Act is required for the issuance of the Commitment Shares or the Revolving Notes
as contemplated hereby.




7.22

Complete Information.  This Agreement and all financial statements, schedules,
certificates, confirmations, agreements, contracts, and other materials
submitted to Lender in connection with or in furtherance of this Agreement by or
on behalf of Borrower fully and fairly states the matters with which they
purport to deal, and do not misstate any material fact nor, separately or in the
aggregate, fail to state any material fact necessary to make the statements made
herein not misleading.





- 18 -




--------------------------------------------------------------------------------




8.

REPRESENTATIONS AND WARRANTIES OF LENDER.




Lender makes the following representations and warranties to the Credit Parties,
each of which shall be true and correct in all material respects as of the date
of the execution and delivery of this Agreement and as of the date of each Loan
made hereunder except to the extent such representation expressly relates to an
earlier date, and which shall survive the execution and delivery of this
Agreement:




8.1

Investment Purpose. Lender is acquiring the Revolving Notes and the Commitment
Shares for its own account for investment only and not with a view towards, or
for resale in connection with, the public sale or distribution thereof, except
pursuant to sales registered or exempted under the Securities Act.




8.2

Accredited Investor Status. Lender is an “Accredited Investor” as that term is
defined in Rule 501(a)(3) of Regulation D promulgated under the Securities Act.




8.3

Reliance on Exemptions. Lender understands that the Revolving Notes and the
Commitment Shares are being offered and sold to it in reliance on specific
exemptions from the registration requirements of United States federal and state
securities laws and that Borrower is relying in part upon the truth and accuracy
of, and Lender’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of Lender set forth herein in order to
determine the availability of such exemptions and the eligibility of Lender to
acquire such securities.  Lender’s address is set forth in Section 14.18 hereto.




8.4

Information. Lender has been furnished with all materials relating to the
business, finances and operations of Borrower and information deemed material by
Lender to making an informed investment decision regarding the Revolving Notes
and the Commitment Shares, which have been requested by Lender. Lender has been
afforded the opportunity to ask questions of Borrower and its management.
 Neither such inquiries nor any other due diligence investigations conducted by
Lender or its representatives shall modify, amend or affect Lender’s right to
rely on Borrower’s representations and warranties contained in Section 7 above.
Lender understands that its investment in the Revolving Notes and the Commitment
Shares involves a high degree of risk. Lender is in a position regarding
Borrower, which, based upon economic bargaining power, enabled and enables
Lender to obtain information from Borrower in order to evaluate the merits and
risks of this investment. Lender has sought such accounting, legal and tax
advice, as it has considered necessary to make an informed investment decision
with respect to the Revolving Notes and the Commitment Shares.




8.5

No Governmental Review. Lender understands that no United States federal or
state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Revolving Notes or the Commitment
Shares, or the fairness or suitability of the investment in the Revolving Notes
or the Commitment Shares, nor have such authorities passed upon or endorsed the
merits of the offering of the Revolving Notes or the Commitment Shares.




8.6

Transfer or Resale.  Lender understands that: (i) the Revolving Notes and the
Commitment Shares have not been and are not being registered under the
Securities Act or any state securities laws, and may not be offered for sale,
sold, assigned or transferred unless (A) subsequently registered thereunder, or
(B) Lender shall have delivered to Borrower an opinion of counsel, in a form
acceptable to Borrower, to the effect that such securities to be sold, assigned
or transferred may be sold, assigned or transferred pursuant to an exemption
from such registration requirements; (ii) any sale of such securities made in
reliance on Rule 144 under the Securities Act (or a successor rule thereto)
(“Rule 144”) may be made only in accordance with the terms of Rule 144 and
further, if Rule 144 is not applicable, any resale of such securities under
circumstances in which the seller (or the person through whom the sale is made)
may be deemed to be an underwriter (as that term is defined in the Securities
Act) may require compliance with some other exemption under the Securities Act
or the rules and regulations of the Securities and Exchange Commission
thereunder; and (iii) neither Borrower nor any other person is under any
obligation to register such securities under the Securities Act or any state
securities laws or to comply with the terms and conditions of any exemption
thereunder.  





- 19 -




--------------------------------------------------------------------------------




8.7

Legends. Lender understands that the certificates or other instruments
representing the Revolving Notes and the Commitment Shares shall bear a
restrictive legend in substantially the following form (and a stop transfer
order may be placed against transfer of such certificates):




THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS.
 THE SECURITIES HAVE BEEN ACQUIRED SOLELY FOR INVESTMENT PURPOSES AND NOT WITH A
VIEW TOWARD RESALE AND MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR
ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE
SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS, OR AN OPINION OF COUNSEL, ACCEPTABLE TO COMPANY’S COUNSEL, THAT
REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR APPLICABLE STATE SECURITIES LAWS.




8.8

Authorization, Enforcement.  This Agreement has been duly and validly
authorized, executed and delivered on behalf of Lender and is a valid and
binding agreement of Lender enforceable against Lender in accordance with its
terms, except as such enforceability may be limited by general principles of
equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation and other similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies.




8.9

Receipt of Documents. Lender has received and read in its entirety:  (i) this
Agreement and each representation, warranty and covenant set forth herein, and
the Loan Documents; (ii) all due diligence, filings made by the Borrower with
the Securities and Exchange Commission, and other information necessary to
verify the accuracy and completeness of such representations, warranties and
covenants to the satisfaction of the Lender ; and (iii) answers to all questions
Lender submitted to Borrower regarding an investment in Borrower; and Lender has
relied on the information contained therein and has not been furnished any other
documents, literature, memorandum or prospectus.




8.10

Due Formation of Lender. Lender is an entity that has been formed and validly
exists and has not been organized for the specific purpose of purchasing the
Revolving Notes or the Commitment Shares and is not prohibited from doing so.




8.11

No Legal Advice from Borrower. Lender acknowledges that it had the opportunity
to review this Agreement and the transactions contemplated by this Agreement
with its own legal counsel and investment and tax advisors.  Lender is relying
solely on such counsel and advisors and not on any statements or representations
of Borrower or any of its representatives or agents for legal, tax or investment
advice with respect to this investment, the transactions contemplated by this
Agreement or the securities laws of any jurisdiction.




9.

NEGATIVE COVENANTS.




9.1

Indebtedness.  Borrower shall not, either directly or indirectly, create,
assume, incur or have outstanding any Funded Indebtedness (including purchase
money indebtedness), or become liable, whether as endorser, guarantor, surety or
otherwise, for any debt or obligation of any other Person, except:




·

in the ordinary course of business;

·

the Obligations;

·

endorsement for collection or deposit of any commercial paper secured in the
ordinary course of business;

·

obligations for taxes, assessments, municipal or other governmental charges;
provided, the same are being contested in good faith by appropriate proceedings
and are insured against or bonded over to the reasonable satisfaction of Lender;

·

obligations for accounts payable, other than for money borrowed, incurred in the
ordinary course of business; provided that, any management or similar fees
payable by Borrower shall be fully subordinated in right of payment to the prior
payment in full of the Loans made hereunder;

·

obligations existing on the Closing Date which are disclosed on the financial
statements referred to in Section 7.9;

·

unsecured intercompany Funded Indebtedness incurred in the ordinary course of
business;




Funded Indebtedness existing on the Closing Date and set forth in Schedule 9.1,
including any extensions or refinancings of the foregoing, which do not increase
the principal amount of such Funded Indebtedness as of the date of such
extension or refinancing; provided such Funded Indebtedness is subordinated to
the Obligations owed to Lender pursuant to a subordination agreement, in form
and content acceptable to Lender in its sole discretion, which shall include an
indefinite standstill on remedies and payment blockage rights during any
default;





- 20 -




--------------------------------------------------------------------------------




Contingent Liabilities arising with respect to customary indemnification
obligations in favor of purchasers in connection with dispositions permitted
hereunder;




Contingent Liabilities incurred in the ordinary course of business with respect
to surety and appeal bonds, performance bonds and other similar obligations; and




Contingent Liabilities arising under indemnity agreements to title insurers to
cause such title insurers to issue to Borrower or Lender title insurance
policies.




9.2

Encumbrances.  Borrower shall not, either directly or indirectly, create,
assume, incur or suffer or permit to exist any Lien or charge of any kind or
character upon any asset of any Credit Party; whether owned at the Closing Date
or hereafter acquired, except Permitted Liens or as otherwise authorized by
Lender in writing.




9.3

Investments.  Borrower shall not, either directly or indirectly, make or have
outstanding any new investments (whether through purchase of stocks, obligations
or otherwise) in, or loans or advances to, any other Person, or acquire all or
any substantial part of the assets, business, stock or other evidence of
beneficial ownership of any other Person which would cause a Change in Control.




9.4

Transfer; Merger.  Without the Lender’s prior written consent, which shall not
be unreasonably withheld, the Borrower shall not, either directly or indirectly,
permit a Change in Control, merge, consolidate, sell, transfer, license, lease,
encumber or otherwise dispose of all or any substantial part of its property or
business or all or any substantial part of its assets, or sell or discount (with
or without recourse) any of its Notes (as defined in the UCC), Chattel Paper,
Payment Intangibles or Accounts; provided, however, that Borrower may:




·

sell or lease Inventory and Equipment in the ordinary course of business;

·

upon not less than three (3) Business Days’ prior written notice to Lender, any
Subsidiary of Borrower may merge with (so long as Borrower remains the surviving
entity), or dissolve or liquidate into, or transfer its property to Borrower;

·

dispose of used, worn-out or surplus equipment in the ordinary course of
business;

·

discount or write-off overdue Accounts for collection in the ordinary course of
business;

·

sell or otherwise dispose (including cancellation of Funded Indebtedness) of any
Investment permitted under Section 9.3 in the ordinary course of business; and

·

grant Permitted Liens.




9.5

Capital Expenditures.  Without Lender’s prior consent, which shall not be
unreasonably withheld, the Borrower shall not make or incur obligations for any
Capital Expenditures in any fiscal year not in the ordinary course of the
Borrower’s business.




9.6

Issuance of Stock.  The Borrower shall not, and shall cause the Guarantor not
to, either directly or indirectly, issue or distribute any additional capital
stock, partnership interest or other securities of Borrower or the Guarantor
which would cause a Change in Control without the prior written consent of
Lender, which such consent shall not be unreasonably withheld.




9.7

Distributions; Restricted Payments.  Without Lender’s prior consent, which shall
not be unreasonably withheld, the Borrower shall not (i) purchase or redeem any
shares of its stock or partnership interests or declare or pay any dividends or
distributions, whether in cash or otherwise, set aside any funds for any such
purpose or make any distribution to its shareholders, make any distribution of
its property or assets or make any loans, advances or extensions of credit to,
or investments in, any Affiliates, including, without limitation, Borrower’s
affiliates, officers, partners or employees, (ii) make any payments of any
Funded Indebtedness other than as permitted hereunder, or (iii) increase the
annual salary paid to any officers of Borrower.




9.8

Use of Proceeds.  Neither Borrower nor any of its Affiliates shall use any
portion of the proceeds of the Loans, either directly or indirectly, for the
purpose of purchasing any securities underwritten by any Affiliate of Lender.





- 21 -




--------------------------------------------------------------------------------




9.9

Business Activities; Change of Legal Status and Organizational Documents.
 Borrower shall not (a) except as disclosed in writing to the Lender prior to
the Closing Date, engage in any line of business other than the businesses
engaged in on the Closing Date and business reasonably related thereto, (b)
change its name, organizational identification number, its type of organization,
its jurisdictions of organization or other legal structure, or (c) permit its
Articles of Incorporation, Bylaws or other organizational documents to be
amended or modified in any way which could reasonably be expected to adversely
affect the interests of Lender.




9.10

Transactions with Affiliates.  Except as set forth on Schedule 9.10 or as
otherwise permitted pursuant to Section 9.6 herein, Borrower shall not enter
into any transaction with any of its Affiliates, except in the ordinary course
of business and upon fair and reasonable terms that are no less favorable to
Borrower than it would obtain in a comparable arm’s length transaction with a
Person not an Affiliate of Borrower.




9.11

Bank Accounts.  Without the prior written consent of the Lender, which shall be
provided in Lender’ sole discretion, the Borrower shall not maintain any bank or
deposit accounts, and shall cause the Guarantor not to maintain any bank or
deposit accounts, with any financial institution, other than Borrower’s accounts
listed in the attached Schedule 7.17.




9.12

No Shorting/Overseas Trading.  Lender represents and agrees, as applicable, (i)
Lender has not prior to the Closing Date, entered into or effected any short
sale or other hedging transaction which establishes a net short position with
respect to the Borrower and has not engaged in any overseas trading in the
Borrower’s Common Stock and (ii) so long as any Obligations remain outstanding,
Lender will not enter into or effect and shall cause its Affiliates not to enter
into or effect any short sale or other hedging transaction which establishes a
net short position with respect to the Borrower and shall not engage in any
overseas trading in the Borrower’s Common Stock.




10.

AFFIRMATIVE COVENANTS.




10.1

Compliance with Regulatory Requirements.  Upon demand by Lender, Borrower shall
reimburse Lender for Lender’s additional costs and/or reductions in the amount
of principal or interest received or receivable by Lender if at any time after
the date of this Agreement any law, treaty or regulation or any change in any
law, treaty or regulation or the interpretation thereof by any governmental
authority charged with the administration thereof or any other authority having
jurisdiction over Lender or the Loans, whether or not having the force of law,
shall impose, modify or deem applicable any reserve and/or special deposit
requirement against or in respect of assets held by or deposits in or for the
account of the Loans by Lender or impose on Lender any other condition with
respect to this Agreement or the Loans, the result of which is to either
increase the cost to Lender of making or maintaining the Loans or to reduce the
amount of principal or interest received or receivable by Lender with respect to
such Loans.  Said additional costs and/or reductions will be those which
directly result from the imposition of such requirement or condition on the
making or maintaining of such Loans.  Notwithstanding the foregoing, Borrower
shall not be required to pay any such additional costs which could be avoided by
Lender with the exercise of reasonable conduct and diligence.




10.2

Corporate Existence.  Borrower shall, and shall cause the Guarantor to, at all
times preserve and maintain its (a) existence and good standing in the
jurisdiction of its organization, and (b) qualification to do business and good
standing in each jurisdiction where the nature of its business makes such
qualification necessary other than any jurisdiction wherein the failure to be so
qualified and in good standing would not cause a Material Adverse Effect, and
shall, and shall cause the Guarantor to, at all times continue as a going
concern in the business which is presently conducting.




10.3

Maintain Property.  Borrower shall, and shall cause the Guarantor to, at all
times maintain, preserve and keep its plants, properties and equipment,
including, but not limited to, any Collateral, in good repair, working order and
condition, normal wear and tear excepted, and shall from time to time, as
Borrower deems appropriate in its reasonable judgment, make all needful and
proper repairs, renewals, replacements, and additions thereto so that at all
times the efficiency thereof shall be fully preserved and maintained.  Borrower
shall, and shall cause the Guarantor to, permit Lender to examine and inspect
such plant, properties and equipment, including, but not limited to, any
Collateral, at all reasonable times upon reasonable notice during business
hours.  During the continuance of any Event of Default, Lender shall, at
Borrower’s expense, have the right to make additional inspections without
providing advance notice.





- 22 -




--------------------------------------------------------------------------------




10.4

Maintain Insurance.  Borrower shall, and shall cause the Guarantor to, at all
times insure and keep insured with insurance companies reasonably acceptable to
Lender, all insurable property owned by the Credit Parties which is of a
character usually insured by companies similarly situated and operating like
properties, against loss or damage from environmental, fire and such other
hazards or risks as are customarily insured against by companies similarly
situated and operating like properties; and shall similarly insure employers’,
public and professional liability risks.  Prior to the date of the funding of
any Loans under this Agreement, Borrower shall, and shall cause the Guarantor
to, deliver to Lender a certificate setting forth in summary form the nature and
extent of the insurance maintained pursuant to this Section.  All such policies
of insurance must be satisfactory to Lender in relation to the amount and term
of the Obligations and type and value of the Collateral and assets of the Credit
Parties, and within thirty (30) days of the Closing Date, shall identify Lender
as sole/lender’s loss payee and as an additional insured.  In the event that the
Credit Parties fail to provide Lender with evidence of the insurance coverage
required by this Section or at any time hereafter shall fail to obtain or
maintain any of the policies of insurance required above, or to pay any premium
in whole or in part relating thereto, then Lender, without waiving or releasing
any obligation or default by Borrower hereunder, may at any time (but shall be
under no obligation to so act), obtain and maintain such policies of insurance
and pay such premium and take any other action with respect thereto, which
Lender deems advisable.  This insurance coverage (i) may, but need not, protect
the Credit Parties’ interest in such property, including, but not limited to the
Collateral, and (ii) may not pay any claim made by, or against, the Credit
Parties in connection with such property, including, but not limited to the
Collateral.  The Credit Parties may later cancel any such insurance purchased by
Lender, but only after providing Lender with evidence that the insurance
coverage required by this Section is in force.  The costs of such insurance
obtained by Lender, through and including the effective date such insurance
coverage is canceled or expires, shall be payable on demand by Borrower to
Lender, together with interest at the Default Rate on such amounts until repaid
and any other charges by Lender in connection with the placement of such
insurance.  The costs of such insurance, which may be greater than the cost of
insurance which Borrower may be able to obtain on its own, together with
interest thereon at the Default Rate and any other charges by Lender in
connection with the placement of such insurance may be added to the total
Obligations due and owing to the extent not paid by Borrower.




10.5

Tax Liabilities.




Borrower shall, and shall cause the Guarantor to, at all times pay and discharge
all property, income and other taxes, assessments and governmental charges upon,
and all claims (including claims for labor, materials and supplies) against it
or any of its properties, Equipment or Inventory, before the same shall become
delinquent and before penalties accrue thereon, unless and to the extent that
the same are being contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP are being maintained.




Borrower shall be solely responsible for the payment of any and all documentary
stamps and other taxes imposed by the State of Nevada in connection with the
execution of this Agreement, the Security Agreement and the Revolving Notes.




10.6

ERISA Liabilities; Employee Plans.  Borrower shall, and shall cause the
Guarantor to, (i) keep in full force and effect any and all Employee Plans which
are presently in existence or may, from time to time, come into existence under
ERISA, and not withdraw from any such Employee Plans, unless such withdrawal can
be effected or such Employee Plans can be terminated without liability; (ii)
make contributions to all of such Employee Plans in a timely manner and in a
sufficient amount to comply with the standards of ERISA, including the minimum
funding standards of ERISA; (iii) comply with all material requirements of ERISA
which relate to such Employee Plans; (iv) notify Lender immediately upon receipt
by any Credit Party of any notice concerning the imposition of any withdrawal
liability or of the institution of any proceeding or other action which may
result in the termination of any such Employee Plans or the appointment of a
trustee to administer such Employee Plans; (v) promptly advise Lender of the
occurrence of any “Reportable Event” or “Prohibited Transaction” (as such terms
are defined in ERISA), with respect to any such Employee Plans; and (vi) amend
any Employee Plan that is intended to be qualified within the meaning of Section
401 of the Internal Revenue Code of 1986 to the extent necessary to keep the
Employee Plan qualified, and to cause the Employee Plan to be administered and
operated in a manner that does not cause the Employee Plan to lose its qualified
status.




10.7

Financial Statements.  Borrower shall at all times maintain a system of
accounting capable of producing its individual and consolidated financial
statements in compliance with GAAP (provided that monthly financial statements
shall not be required to have footnote disclosure, are subject to normal
year-end adjustments and need not be consolidated), and shall furnish to Lender
or its authorized representatives such information regarding the business
affairs, operations and financial condition of Borrower, including, but not
limited to:





- 23 -




--------------------------------------------------------------------------------




If the Revolving Loan Maturity Date is extended beyond the original six (6)
month term, as soon as available, and in any event, within ninety (90) days
after the close of each fiscal year, a copy of the annual audited consolidated
financial statements of Borrower, including balance sheet, statement of income
and retained earnings, and statement of cash flows for the fiscal year then
ended, in reasonable detail, prepared and reviewed by an independent certified
public accountant reasonably acceptable to Lender, containing an unqualified
opinion of such accountant (other than any qualification relating to a going
concern);




as soon as available, and in any event, within sixty (60) days after the close
of each fiscal quarter (other than the fourth (4th) fiscal quarter), a copy of
the quarterly unaudited consolidated financial statements of Borrower, including
balance sheet, statement of income and retained earnings, and statement of cash
flows for the fiscal quarter then ended;




as soon as available, and in any event, within thirty (30) days following the
end of each month, a copy of the consolidated financial statements of Borrower
regarding such month, including balance sheet, statement of income and retained
earnings, and statement of cash flows for the month then ended, in reasonable
detail, prepared and certified as accurate in all material respects by the Chief
Financial Officer of Borrower.




No change with respect to such accounting principles shall be made by Borrower
without giving prior notification to Lender.  The Borrower represents and
warrants to Lender that the financial statements delivered to Lender at or prior
to the execution and delivery of this Agreement and to be delivered at all times
thereafter accurately reflect and will accurately reflect the financial
condition of Borrower in all material respects.  Lender shall have the right at
all times (and on reasonable notice so long as there then does not exist any
Event of Default) during business hours to inspect the books and records of
Borrower and make extracts therefrom.  Borrower shall at all times comply with
all reporting requirements of the Securities and Exchange Commission to the
extent applicable.




The Borrower agrees to advise Lender immediately of any material adverse change
in the financial condition, the operations or any other status of Borrower.




10.8

Supplemental Financial Statements. Borrower shall promptly upon receipt thereof,
provide to Lender copies of interim and supplemental reports if any, submitted
to Borrower by independent accountants in connection with any interim audit or
review of the books of Borrower.




10.9

Aged Accounts/Payables Schedules.  The Borrower shall, and shall cause the
Guarantor to, within twenty (20) days after the end of each month, deliver to
Lender an aged schedule of the Accounts of each Credit Party, listing the name
and amount due from each Account Debtor and showing the aggregate amounts due
from (a) 0-30 days, (b) 31-60 days, (c) 61-90 days (d) 91-120 days and (e) more
than 120 days, and certified as accurate in all material respects by the Chief
Financial Officer and the Chief Executive Officer of Borrower. Borrower shall,
and shall cause the Guarantor to, within twenty (20) days after the end of each
month, deliver to Lender an aged schedule of the accounts payable of each Credit
Party, listing the name and amount due to each creditor and showing the
aggregate amounts due from (a) 0-30 days, (b) 31-60 days, (c) 61-90 days  (d)
91-120 days and (e) more than 120 days, and certified as accurate in all
material respects by the Chief Financial Officer and the Chief Executive Officer
of Borrower.




10.10

Borrowing Base Certificate. Borrower shall, on the first (1st) Business Day of
each calendar week, deliver to Lender a Borrowing Base Certificate.




10.11

Field Audits.  Borrower shall, and shall cause the Guarantor to, allow Lender to
conduct a field examination of the assets and records of each Credit Party, the
results of which must be satisfactory to Lender in Lender’s sole and absolute
discretion.  In the event that the results of the field examination are not
satisfactory to the Lender in Lender’s sole and absolute discretion, Borrower
shall be permitted ten (10) Business Days to cure such unsatisfactory condition.
 Such field examinations shall be at Borrower’s expense at a fee equal to Two
Thousand and No/100 United States Dollars (US$2,000) per field examination and
no more than four (4) field examinations shall occur per calendar year so long
as no Event of Default has occurred and is continuing.  The foregoing
notwithstanding, (i) from and after the occurrence and during the continuation
of an Event of Default or any event which with notice, lapse of time or both
would become an Event of Default, or (ii) in the event that the Borrower’s cash
flow indicates more than a fifteen percent (15%) reduction from the previous
month pursuant to the monthly financial statements, Lender may conduct field
examinations in its sole discretion and such costs shall be at the sole expense
of Borrower.




10.12

Reports. Borrower shall, within such period of time as Lender may reasonably
specify, deliver to Lender such schedules and reports as Lender may reasonably
require, including, but not limited to, permitting the Lender view-only online
access to each Credit Party’s inventory detail report or such other reports
and/or documentation which provides an accurate detail of each Credit Party’s
current Eligible Accounts.





- 24 -




--------------------------------------------------------------------------------




10.13

Collateral Records. Borrower shall, and shall cause the Guarantor to, keep full
and accurate books and records relating to the Collateral and shall mark such
books and records to indicate Lender’s Lien in the Collateral including, without
limitation, placing a legend, in form and content reasonably acceptable to
Lender, on all Chattel Paper created by each Credit Party indicating that Lender
has a Lien in such Chattel Paper.




10.14

Notice of Proceedings.  Borrower shall, promptly, but not more than five (5)
days, after knowledge thereof shall have come to the attention of any officer of
Borrower, give written notice to Lender of all threatened or pending actions,
suits, and proceedings before any court or governmental department, commission,
board or other administrative agency which may have a Material Adverse Effect.




10.15

Notice of Default.  Borrower shall, promptly, but not more than five (5) days,
after the commencement thereof, give notice to Lender in writing of the
occurrence of an Event of Default or of any event which, with the lapse of time,
the giving of notice or both, would constitute an Event of Default hereunder.




10.16

Environmental Matters.  If any release or threatened release or other disposal
of Hazardous Substances shall occur or shall have occurred on any real property
or any other assets of any Credit Party, Borrower shall, and shall cause the
Guarantor to, cause the prompt containment and/or removal of such Hazardous
Substances and the remediation and/or operation of such real property or other
assets as necessary to comply with all Environmental Laws and to preserve the
value of such real property or other assets.  Without limiting the generality of
the foregoing, Borrower shall, and shall cause the Guarantor to, comply with any
Federal or state judicial or administrative order requiring the performance at
any real property of any of the Credit Parties of activities in response to the
release or threatened release of a Hazardous Substance.  To the extent that the
transportation of Hazardous Substances is permitted by this Agreement, Borrower
shall, and shall cause the Guarantor to, dispose of such Hazardous Substances,
or of any other wastes, only at licensed disposal facilities operating in
compliance with Environmental Laws.




10.17

Reporting Status.   With a view to making available to Lender the benefits of
Rule 144 or any similar rule or regulation of the SEC that may at any time
permit Lender to sell securities of Borrower to the public without registration,
Borrower represents and warrants that: (i) Borrower is, and has been for a
period of at least 90 days immediately preceding the Closing Date, subject to
the reporting requirements of Section 13 or 15(d) of the Exchange Act, (ii)
Borrower has filed all required reports under Section 13 or 15(d) of the
Exchange Act, as applicable, during the 12 months preceding the Closing Date (or
for such shorter period that Borrower was required to file such reports), (iii)
Borrower is not an issuer defined as a “Shell Company”, and (iv) if Borrower
has, at any time, been an issuer defined as a “Shell Company,” Borrower has (A)
not been an issuer defined as a Shell Company for at least six (6) months prior
to the Closing Date, and (B) has satisfied the requirements of Rule 144(i)
(including, without limitation, the proper filing of “Form 10 information” at
least six (6) months prior to the Closing Date).  For the purposes hereof, the
term “Shell Company” shall mean an issuer that meets the description defined
under Rule 144.





- 25 -




--------------------------------------------------------------------------------




10.18

Adjustment to Commitment Shares.  It is the intention of the Lender and the
Borrower that by a date that is twelve (12) months after the Closing Date (the
“Twelve Month Valuation Date”) the Lender shall have generated net proceeds from
the sale of the Commitment Shares equal to the Share Value.  The Lender shall
have the right to sell the Commitment Shares at any time in accordance with
applicable securities laws, provided that Lender agrees to use its good faith
efforts to sell the Commitment Shares after the applicable restrictive holding
period applicable thereto has expired (and provided the restrictive legends
thereon have been removed and the Commitment Shares are otherwise freely
tradable), in such amounts as reasonably practicable given then existing market
conditions, in Lender’s discretion, with the intention of selling the Commitment
Shares as soon as reasonably practicable following the expiration of the
restricted holding period and removal of restrictive legends on such Commitment
Shares.  At such time as the Commitment Shares are able to be sold in accordance
with applicable securities laws, the Borrower shall take all actions necessary
or advisable to remove the restrictive legend from the share certificate(s)
representing the Commitment Shares upon receipt of documentation from the Lender
necessary to accomplish such removal.  Borrower shall pay any and all expenses
incurred or to be incurred by the Lender in connection with having the
Commitment Shares issued pursuant to this Section and the restrictive legend
removed from the share certificates evidencing said Commitment Shares,
including, but not limited to, any expense incurred or to be incurred by the
Lender in order to have a legal opinion of counsel issued in connection
therewith.  At any time the Lender may elect after the Twelve Month Valuation
Date (or prior to such Twelve Month Valuation Date, if Lender has sold all
Commitment Shares prior to such Twelve Month Valuation Date), the Lender may
deliver to the Borrower a reconciliation statement showing the net proceeds
actually received by the Lender from the sale of the Commitment Shares (the
“Sale Reconciliation”).  If, as of the date of the delivery by Lender of the
Sale Reconciliation, the Lender has not realized net proceeds from the sale of
such Commitment Shares equal to at least the Share Value, as shown on the Sale
Reconciliation, then the Borrower shall immediately take all required action
necessary or required in order to cause the issuance of additional shares of
Common Stock to the Lender in an amount sufficient such that, when sold and the
net proceeds thereof are added to the net proceeds from the sale of any of the
previously issued and sold Commitment Shares, the Lender shall have received
total net funds equal to the Share Value.  If additional shares of Common Stock
are issued pursuant to the immediately preceding sentence, and after the sale of
such additional issued shares of Common Stock, the Lender still has not received
net proceeds equal to at least the Share Value, then the Borrower shall again be
required to immediately take all required action necessary or required in order
to cause the issuance of additional shares of Common Stock to the Lender as
contemplated above, and such additional issuances shall continue until the
Lender has received net proceeds from the sale of such Common Stock equal to the
Share Value.  In the event the Lender receives net proceeds from the sale of
Commitment Shares equal to the Share Value, and the Lender still has Commitment
Shares remaining to be sold, the Lender shall return all such remaining
Commitment Shares to the Borrower.  In the event additional Common Stock is
required to be issued as outlined above, the Borrower shall instruct its
transfer agent to issue certificates representing such additional shares of
Common Stock to the Lender immediately subsequent to the Lender’s notification
to the Company that additional shares of Common Stock are issuable hereunder,
and the Borrower shall in any event cause its transfer agent to deliver such
certificates to Lender within three (3) Business Days following the date Lender
notifies the Borrower that additional shares of Common Stock are to be issued
hereunder.  In the event such certificates representing such additional shares
of Common Stock issuable hereunder shall not be delivered to the Lender within
said three (3) Business Day period, same shall be an immediate default under
this Agreement and the Loan Documents.    




10.19

Mandatory Redemption.  Notwithstanding anything contained herein to the
contrary, on the Twelve Month Valuation Date the Borrower shall redeem for cash
that portion of the unsold Commitment Shares then in the Lender’s possession
such that the Lender shall receive the full Share Value after taking into
account all prior sales of the Commitment Shares by the Lender.  Upon Lender’s
receipt of such cash payment from the Borrower in accordance with the
immediately preceding sentence, the Lender shall return such amount of the
unsold Commitment Shares equal to the applicable fractional portion of the Share
Value.  Final determination of the amount of proceeds earned by the Lender
pursuant to the sale of the Commitment Shares and the amount of Commitment
Shares to be returned to the Borrower upon payment pursuant to this Section,
shall each be determined by the Lender in its sole and absolute discretion.




10.20

Piggyback Registration Rights.  In the event that the Borrower files a
registration statement with respect to its Common Stock with the SEC (other than
a registration statement on Form S-4 or S-8 or any successor form thereto) after
the Closing Date but before the Lender sells the Commitment Shares, the
Commitment Shares shall be registered pursuant to such registration statement.





- 26 -




--------------------------------------------------------------------------------




11.

CONVERSION




11.1

Conversion.  The Lender shall have the right, in its sole discretion, to convert
the outstanding principal and any accrued interest, fees or expenses due under
this Agreement or under any Revolving Note into shares of the Company’s Common
Stock, as set forth below.  




(a)

Lender shall have the right, in its sole discretion, to convert any outstanding
and unpaid principal portion owing hereunder or under any Revolving Note, and
accrued interest thereon and any fees or expenses (the “Conversion Amount”), at
the election of the Lender, by delivering to the Borrower a Notice of Conversion
(as defined herein) (the date of giving of the Notice of Conversion being a
“Conversion Date”), into fully paid and nonassessable shares of Common Stock as
such stock exists on the Closing Date, or any shares of capital stock of the
Company into which such Common Stock shall hereafter be changed or reclassified,
at the Conversion Price (as defined herein), determined as provided herein.
 Upon delivery to the Borrower of a completed Notice of Conversion, a form of
which is annexed hereto as Exhibit I (the “Notice of Conversion”), the Borrower
shall issue and deliver to the Lender within four (4) Business Days after the
Conversion Date (such third day being the “Conversion Delivery Date”) that
number of shares of Common Stock for the portion of principal, interest, fees or
expenses converted in accordance with the foregoing.  The number of Shares of
Common Stock to be issued upon each conversion shall be determined by dividing
Conversion Amount by the Conversion Price.  Any amount of principal converted
hereunder shall be available for reborrowing, at the option of the Lender,
following such conversion.  




(b)

Subject to adjustment as provided herein, the conversion price (“Conversion
Price”) per share shall be equal to (i) the Conversion Amount (the numerator);
divided by (ii) eighty-five percent (85%) of the lowest daily volume weighted
average price of the Company’s Common Stock during the five (5) trading days
immediately prior to the Conversion Date as indicated in the Notice of
Conversion (the denominator).




(c)

In the event the authorized Shares of Common Stock are insufficient to cover the
Lender’s conversion, the Borrower shall, upon delivery of a completed Notice of
Conversion, cause the number of authorized Shares of Common Stock to be
increased within forty-five (45) days to an amount equal to three (3) times the
amount of Shares of Common Stock required to be issued to Lender in accordance
with this Section 11.




(d)

Notwithstanding anything contained in this Section to the contrary, upon the
delivery of a Notice of Conversion to the Borrower, the Borrower shall have the
right, on or prior to the Conversion Delivery Date, to deliver to the Lender an
amount in cash equal to the Conversion Amount as specified in the Notice of
Conversion and, in the event of such delivery of cash equal to the Conversion
Amount to the Lender, said Notice of Conversion shall be null and void and no
conversion shall be undertaken by the Borrower.




(e)

Borrower shall pay any and all expenses incurred or to be incurred by the Lender
in connection with having the shares of Common Stock issued pursuant to this
Section and the restrictive legend removed from the share certificates
evidencing said shares of Common Stock, including, but not limited to, any
expense incurred or to be incurred by the Lender in order to have a legal
opinion of counsel issued after the Closing Date.




11.2

Beneficial Ownership Limitation.  Except upon the occurrence and continuation of
an Event of Default, the Borrower shall not affect any conversion, and the
Lender shall not have the right to affect any conversion, to the extent that
after giving effect to the conversion set forth on the Notice of Conversion
submitted by the Lender, the Lender (together with the Lender’s Affiliates and
any Persons acting as a group together with the Lender or any of the Lender’s
Affiliates) would beneficially own in excess of the Beneficial Ownership
Limitation (as defined herein).  To ensure compliance with this restriction,
prior to delivery of any Notice of Conversion, the Lender shall have the right
to request that the Borrower provide to the Lender a written statement of the
percentage ownership of the Borrower’s Common Stock that would by beneficially
owned by the Lender and its Affiliates in the Borrower if the Lender converted
such portion then intended to be converted by Lender.  The Borrower shall,
within two (2) Business Days of such request, provide Lender with the requested
information in a written statement, and the Lender shall be entitled to rely on
such written statement from the Borrower in issuing its Notice of Conversion and
ensuring that its ownership of the Borrower’s Common Stock is not in excess of
the Beneficial Ownership Limitation.  The restriction described in this
Section may be waived by Lender, in whole or in part.  “Beneficial Ownership
Limitation” shall be 4.99% of the number of shares of Common Stock outstanding
immediately after giving effect to the issuance of shares of Common Stock
issuable upon conversion. 





- 27 -




--------------------------------------------------------------------------------




11.3

Borrower’s Response.  In the event the Borrower fails to issue any shares of the
Borrower’s Common Stock pursuant to a Notice of Conversion, the Lender shall
have the absolute and irrevocable right and authority to deliver the fully
executed Notice of Conversion to the Borrower’s transfer agent, and pursuant to
the ITAI to be entered into simultaneously herewith between the Lender, the
Borrower and the Borrower’s transfer agent, the Borrower’s transfer agent shall
issue the applicable shares of the Borrower’s Common Stock to the Lender as
hereby provided.  Within five (5) Business Days after the date of the Notice of
Conversion, provided that the Borrower’s transfer agent is participating in the
DTC Fast Automated Securities Transfer (“FAST”) program, the Borrower shall
cause the transfer agent to (or, if for any reason the Borrower fails to
instruct or cause its transfer agent to so act, then pursuant to the ITAI, the
Lender may request and require the Borrower’s transfer agent to) electronically
transmit the applicable shares of the Borrower’s Common Stock to which the
Lender shall be entitled by crediting the account of the Lender’s prime broker
with DTC through its Deposit Withdrawal Agent Commission (“DWAC”) system, and
provide proof satisfactory to the Lender of such delivery.  In the event that
the Borrower’s transfer agent is not participating in the DTC FAST program and
is not otherwise DWAC eligible, within five (5) Business Days after the date of
the Notice of Conversion, the Borrower shall instruct and cause its transfer
agent to (or, if for any reason the Borrower fails to instruct or cause its
transfer agent to so act, then pursuant to the ITAI, the Lender may request and
require the Borrower’s transfer agent to) issue and surrender to a nationally
recognized overnight courier for delivery to the address specified in the Notice
of Conversion, a certificate, registered in the name of the Lender, for the
number of shares of the Borrower’s Common Stock to which the Lender shall be
entitled.  




12.

EVENTS OF DEFAULT.




Borrower, without notice or demand of any kind, shall be in default under this
Agreement upon the occurrence of any of the following events (each an “Event of
Default”):




12.1

Nonpayment of Obligations.  Any amount due and owing on the Revolving Notes or
any of the Obligations, whether by its terms or as otherwise provided herein, is
not paid on the date such amount is due and such amounts are not readily
available and payable to Lender on deposit in the Lock Box Account.




12.2

Misrepresentation.  Any written warranty, representation, certificate or
statement of any Credit Party in this Agreement, or the Loan Documents or any
other agreement with Lender shall be false in any material respect when made or
deemed made.




12.3

Nonperformance / Default under Loan Documents.  Any failure by a Credit Party to
keep all Loan Documents in full force and effect in favor of the Lender, to
perform or default in the performance of any covenant, condition or agreement
contained in this Agreement or any other Loan Document (all of which covenants,
conditions and agreements are hereby incorporated in this Agreement by express
reference) (not otherwise addressed in this Article 12).




12.4

Default under Other Obligations.  Any default by Borrower in the payment of
principal, interest or any other sum for any other obligation beyond any period
of grace provided with respect thereto or in the performance of any, other term,
condition or covenant contained in any agreement under which any such obligation
is created, the effect of which default is to cause or permit the holder of such
obligation (or the other party to such other agreement) to cause such obligation
to become due prior to its stated maturity or terminate such other agreement.




12.5

Assignment for Creditors.  Any Credit Party makes an assignment for the benefit
of creditors, fails to pay, or admits in writing its inability to pay its debts
as they mature; or if a trustee of any substantial part of the assets of such
Credit Party is applied for or appointed, and in the case of such trustee being
appointed in a proceeding brought against such Credit Party, such Credit Party,
by any action or failure to act indicates its approval of, consent to, or
acquiescence in such appointment and such appointment is not vacated, stayed on
appeal or otherwise shall not have ceased to continue in effect within sixty
(60) days after the date of such appointment, and any of the foregoing actions
or events would have a Material Adverse Effect on the ability of such Credit
Party to perform under this Agreement or under any other agreement between the
such Credit Party and Lender.




12.6

Bankruptcy.  Any proceeding involving a Credit Party is commenced by or against
a Credit Party under any bankruptcy, reorganization, arrangement, insolvency,
readjustment of debt, dissolution or liquidation law or statute of the federal
government or any state government, and in the case of any such proceeding being
instituted against a Credit Party, (i) the Credit Party, by any action or
failure to act indicates its or its approval of, consent to or acquiescence
therein or (ii) an order shall be entered approving the petition in such
proceedings and such order is not vacated, stayed on appeal or otherwise shall
not have ceased to continue in effect within sixty (60) days after the entry
thereof, and any of the foregoing proceedings, actions or events would have a
Material Adverse Effect on the ability of the Credit Party to perform under this
Agreement or under any other agreement between the Credit Party and Lender.





- 28 -




--------------------------------------------------------------------------------




12.7

Judgments.  The entry of any judgment, decree, levy, attachment, garnishment or
other process, or the filing of any Lien against the property of a Credit Party
for an amount in excess of $50,000 and which is not fully covered by insurance
and such judgment or other process would have a Material Adverse Effect on the
ability of the Credit Party to perform under this Agreement or under any other
agreement between the Credit Party and Lender, unless such judgment or other
process shall have been, within sixty (60) days from the entry thereof, (i)
bonded over to the satisfaction of Lender and appealed, (ii) vacated or (iii)
discharged.




12.8

Material Adverse Effect.  A Material Adverse Effect shall occur.




12.9

Change in Control.  Except as permitted under this Agreement, any Change in
Control; provided, however, a Change in Control shall not constitute an Event of
Default if: (a) it arises out of an event or circumstance beyond the reasonable
control of Borrower (for example, but not by way of limitation, a transfer of
ownership interest due to death or incapacity), and (b) within sixty (60) days
after such Change in Control, Borrower provides Lender with information
concerning the identity and qualifications of the individual or individuals who
will be in Control, to Lender’s sole satisfaction.  




12.10

Collateral Impairment.  The entry of any judgment, decree, levy, attachment,
garnishment or other process, or the filing of any Lien (other than Permitted
Liens) against, any of the Collateral or any collateral under a separate
security agreement securing any of the Obligations and such judgment or other
process shall not have been, within thirty (30) days from the entry thereof, (i)
bonded over to the satisfaction of Lender and appealed, (ii) vacated or (iii)
discharged, or the loss, theft, destruction, seizure or forfeiture, or the
occurrence of any material deterioration or impairment of any material amount of
the Collateral or any material amount of the Collateral under any security
agreement securing any of the Obligations, or any material decline or
depreciation in the value or market price thereof (whether actual or reasonably
anticipated), which causes the Collateral, in the sole opinion of Lender acting
in good faith, to become unsatisfactory as to value or character, or which
causes Lender to reasonably believe that it is insecure and that the likelihood
for repayment of the Obligations is or will soon be impaired, time being of the
essence.  The cause of such deterioration, impairment, decline or depreciation
shall include, but is not limited to, the failure by Borrower to do any act
deemed reasonably necessary by Lender to preserve and maintain the value and
collectability of the Collateral.




12.11

Adverse Change in Financial Condition. The determination in good faith by the
Lender that a material adverse change has occurred in the financial condition or
operations of any Credit Party, or the Collateral, which change could have a
Material Adverse Effect on the prospect for the Borrower to fully and punctually
realize the full benefits conferred on Lender by this Agreement, or the prospect
of repayment of all Obligations.




12.12

Adverse Change in Value of Collateral. The determination in good faith by the
Lender that the security for the Obligations is or has become inadequate.




12.13

Prospect of Payment or Performance. The determination in good faith by Lender
that the prospect for payment or performance of any of the Obligations is
impaired for any reason.




13.

REMEDIES.




Upon the occurrence and during the continuance of an Event of Default, Lender
shall have all rights, powers and remedies set forth in the Loan Documents, in
any written agreement or instrument (other than this Agreement or the Loan
Documents) relating to any of the Obligations or any security therefor, or as
otherwise provided at law or in equity.  Without limiting the generality of the
foregoing, Lender may, at its option upon the occurrence and during the
continuance of an Event of Default, declare its commitments to Borrower to be
terminated and all Obligations to be immediately due and payable; provided,
however, that upon the occurrence of an Event of Default under either Section
12.6, “Assignment for Creditors”, or Section 12.7, “Bankruptcy”, all commitments
of Lender to Borrower shall immediately terminate and all Obligations shall be
automatically due and payable, all without demand, notice or further action of
any kind required on the part of Lender.  The Credit Parties hereby waive any
and all presentment, demand, notice of dishonor, protest, and all other notices
and demands in connection with the enforcement of Lender’s rights under the Loan
Documents, and hereby consent to, and waive notice of release, with or without
consideration, of the Credit Parties or of any Collateral, notwithstanding
anything contained herein or in the Loan Documents to the contrary.





- 29 -




--------------------------------------------------------------------------------




No Event of Default shall be waived by Lender except in writing.  No failure or
delay on the part of Lender, in exercising any right, power or remedy hereunder
shall operate as a waiver of the exercise of the same or any other right at any
other time; nor shall any single or partial exercise of any such right, power or
remedy preclude any other or further exercise thereof or the exercise of any
other right, power or remedy hereunder.  There shall be no obligation on the
part of Lender to exercise any remedy available to Lender in any order. The
remedies provided for herein are cumulative and not exclusive of any remedies
provided at law or in equity.  Each Credit Party agrees that in the event that a
Credit Party fails to perform, observe or discharge any of its Obligations or
liabilities under this Agreement, the Revolving Notes, the Guaranties or any
other agreements with Lender, no remedy of law will provide adequate relief to
Lender, and further agrees that Lender shall be entitled to temporary and
permanent injunctive relief in any such case without the necessity of proving
actual damages.




Upon the occurrence of an Event of Default, in addition to any other rights or
remedies the Lender may have under the Loan Documents or applicable law, the
Lender shall have the right, but not the obligation, to cause the Confession of
Judgment to be entered into a court of competent jurisdiction, provided,
however, that the Lender shall give the Borrower ten (10) days written notice of
its intent to file the Confession of Judgment, during which period the Borrower
shall have the opportunity to cure the applicable defaults.




14.

MISCELLANEOUS.




14.1

Obligations Absolute.  None of the following shall affect the Obligations of
Borrower to Lender under this Agreement or Lender’s rights with respect to the
Collateral:




·

acceptance or retention by Lender of other property or any interest in property
as security for the Obligations;

·

release by Lender of all or any part of the Collateral or of any party liable
with respect to the Obligations (other than Borrower);

·

release, extension, renewal, modification or substitution by Lender of the
Revolving Notes, or any note evidencing any of the Obligations; or

·

failure of Lender to resort to any other security or to pursue Borrower or any
other obligor liable for any of the Obligations before resorting to remedies
against the Collateral.




14.2

Entire Agreement.  This Agreement (i) is valid, binding and enforceable against
the Credit Parties and Lender in accordance with its provisions and no
conditions exist as to its legal effectiveness; (ii) constitutes the entire
agreement between the parties; and (iii) is the final expression of the
intentions of the Credit Parties and Lender.  No promises, either expressed or
implied, exist between the Credit Parties and Lender, unless contained herein or
in the Loan Documents.  This Agreement supersedes all negotiations,
representations, warranties, commitments, offers, contracts (of any kind or
nature, whether oral or written) prior to or contemporaneous with the execution
hereof.




14.3

Amendments; Waivers.  No amendment, modification, termination, discharge or
waiver of any provision of this Agreement or of the Loan Documents, or consent
to any departure by Borrower therefrom, shall in any event be effective unless
the same shall be in writing and signed by Lender, and then such waiver or
consent shall be effective only for the specific purpose for which given.




14.4

WAIVER OF DEFENSES. THE CREDIT PARTIES WAIVE EVERY PRESENT AND FUTURE DEFENSE,
CAUSE OF ACTION, COUNTERCLAIM OR SETOFF WHICH THE CREDIT PARTIES MAY HAVE AS THE
CLOSING DATE TO ANY ACTION BY LENDER IN ENFORCING THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS.  THE CREDIT PARTIES WAIVE ANY IMPLIED COVENANT OF GOOD FAITH AND
RATIFY AND CONFIRM WHATEVER LENDER MAY DO PURSUANT TO THE TERMS OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS AS OF THE DATE OF THIS AGREEMENT.  THIS
PROVISION IS A MATERIAL INDUCEMENT FOR LENDER GRANTING ANY FINANCIAL
ACCOMMODATION TO BORROWER.





- 30 -




--------------------------------------------------------------------------------




14.5

WAIVER OF JURY TRIAL. LENDER AND EACH OF THE CREDIT PARTIES, AFTER CONSULTING OR
HAVING HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL, KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES IRREVOCABLY, THE RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY
LEGAL PROCEEDING BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT, THE REVOLVING NOTES, ANY LOAN DOCUMENT OR ANY OF THE
OBLIGATIONS, THE COLLATERAL, OR ANY OTHER AGREEMENT EXECUTED OR CONTEMPLATED TO
BE EXECUTED IN CONJUNCTION WITH THIS AGREEMENT, OR ANY COURSE OF CONDUCT OR
COURSE OF DEALING IN WHICH LENDER AND BORROWER (OR ANY GUARANTOR) ARE ADVERSE
PARTIES.  THIS PROVISION IS A MATERIAL INDUCEMENT FOR LENDER GRANTING ANY
FINANCIAL ACCOMMODATION TO BORROWER.




14.6

JURISDICTION.  TO INDUCE LENDER TO MAKE THE LOANS, BORROWER AND THE GUARANTOR
IRREVOCABLY AGREES THAT ALL ACTIONS ARISING, DIRECTLY OR INDIRECTLY, AS A RESULT
OR CONSEQUENCE OF THIS AGREEMENT, THE REVOLVING NOTES, ANY OTHER LOAN DOCUMENT
OR THE COLLATERAL, SHALL BE INSTITUTED AND LITIGATED ONLY IN COURTS HAVING THEIR
SITUS IN THE STATE OF NEVADA PROVIDED THAT NOTHING IN THIS AGREEMENT SHALL BE
DEEMED OR OPERATE TO PRECLUDE LENDER FROM BRINGING SUIT OR TAKING OTHER LEGAL
ACTION IN ANY OTHER JURISDICTION. BORROWER AND THE GUARANTOR HEREBY CONSENT TO
THE EXCLUSIVE JURISDICTION AND VENUE OF ANY STATE OR FEDERAL COURT HAVING ITS
SITUS IN SAID STATE, AND EACH WAIVES ANY OBJECTION BASED ON FORUM NON
CONVENIENS. BORROWER AND THE GUARANTOR HEREBY WAIVE PERSONAL SERVICE OF ANY AND
ALL PROCESS AND CONSENT THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO BORROWER OR A GUARANTOR,
AS APPLICABLE, AS SET FORTH HEREIN IN THE MANNER PROVIDED BY APPLICABLE STATUTE,
LAW, RULE OF COURT OR OTHERWISE.




14.7

Assignability. Lender may at any time assign Lender’s rights in this Agreement,
the Revolving Notes, any Loan Document, the Obligations, or any part thereof and
transfer Lender’s rights in any or all of the Collateral, and Lender thereafter
shall be relieved from all liability with respect to such Collateral; provided,
that prior to the occurrence of an Event of Default any such assignment shall
require the consent of Borrower, which consent shall not be unreasonably
withheld.  In addition, Lender may at any time sell one or more participations
in the Loans. The Credit Parties may not sell or assign this Agreement, any Loan
Document or any portion thereof, either voluntarily or by operation of law,
without the prior written consent of Lender.  This Agreement shall be binding
upon Lender and the Credit Parties and their respective legal representatives
and successors.  All references herein to Borrower or a Guarantor shall be
deemed to include any successors, whether immediate or remote.  




14.8

Confidentiality. Each of the parties hereto shall keep confidential any
information obtained from the other party (except information publicly available
or in such party’s domain prior to disclosure of such information from the other
party hereto, and except as required by applicable laws) and shall promptly
return to the other party all schedules, documents, instruments, work papers and
other written information without retaining copies thereof, previously furnished
by it as a result of this Agreement or in connection herewith.




14.9

Publicity.  Borrower and Lender shall have the right to approve, before
issuance, any press release or any other public statement with respect to the
transactions contemplated hereby made by any party; provided, however, that
Borrower shall be entitled, without the prior approval of Lender, to issue any
press release or other public disclosure with respect to such transactions
required under applicable securities or other laws or regulations.
 Notwithstanding the foregoing, Borrower shall use its best efforts to consult
Lender in connection with any such press release or other public disclosure
prior to its release and Lender shall be provided with a copy thereof upon
release thereof.




14.10

Binding Effect.  This Agreement shall become effective upon execution by the
Borrower, the Guarantor and the Lender.




14.11

Governing Law.  This Agreement, the Loan Documents and the Revolving Notes shall
be delivered and accepted in and shall be deemed to be contracts made under and
governed by the internal laws of the State of Nevada (but giving effect to
federal laws applicable to national banks), and for all purposes shall be
construed in accordance with the laws of such State, without giving effect to
the choice of law provisions of such State.





- 31 -




--------------------------------------------------------------------------------




14.12

Enforceability.  Wherever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by, unenforceable or
invalid under any jurisdiction, such provision shall as to such jurisdiction, be
severable and be ineffective to the extent of such prohibition or invalidity,
without invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.




14.13

Survival of Borrower’s Representations.  All covenants, agreements,
representations and warranties made by Borrower herein shall, notwithstanding
any investigation by Lender, be deemed material and relied upon by Lender and
shall survive the making and execution of this Agreement and the Loan Documents
and the issuance of the Revolving Notes and the Commitment Shares, and shall be
deemed to be continuing representations and warranties until such time as
Borrower has fulfilled all of its Obligations to Lender, and Lender has been
paid in full. Lender, in extending financial accommodations to Borrower, is
expressly acting and relying on the aforesaid representations and warranties.




14.14

Extensions of Lender’s Commitment and the Revolving Notes.  This Agreement shall
secure and govern the terms of any extensions or renewals of Lender’s commitment
hereunder and the Revolving Notes pursuant to the execution of any modification,
extension or renewal note executed by Borrower and accepted by Lender pursuant
to this Agreement in substitution for the Revolving Notes.




14.15

Time of Essence.  Time is of the essence in making payments of all amounts due
Lender under this Agreement and in the performance and observance by Borrower of
each covenant, agreement, provision and term of this Agreement.




14.16

Counterparts.  This Agreement may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute one and the same instrument.




14.17

Facsimile Signatures. Lender is hereby authorized to rely upon and accept as an
original any Loan Documents or other communication which is sent to Lender by
facsimile, telegraphic or other electronic transmission (each, a
“Communication”) which Lender in good faith believes has been signed by Borrower
and has been delivered to Lender by a properly authorized representative of
Borrower, whether or not that is in fact the case.  Notwithstanding the
foregoing, Lender shall not be obligated to accept any such Communication as an
original and may in any instance require that an original document be submitted
to Lender in lieu of, or in addition to, any such Communication.




14.18

Notices.  Except as otherwise provided herein, Borrower and Guarantor waive all
notices and demands in connection with the enforcement of Lender’s rights
hereunder.  All notices, requests, demands and other communications provided for
hereunder shall be in writing, sent by certified or registered mail, postage
prepaid, by facsimile, telegram or delivered in person, and addressed as
follows:




If to Borrower or

Sunpeaks Ventures, Inc.

Guarantor:

9337 Fraser Avenue

Silver Spring, MD 20910

Attention:  Mackie Barch

Facsimile: (240) 235-4370




With a copy to:

Shulman, Rogers, Gandal, Pordy & Ecker, P.A.

(which shall not constitute notice)

12505 Park Potomac Avenue, 6th Floor,

Potomac, MD 20854

Attention: Martin Schaffer, Esq.

Facsimile: (301) 230-2891




If to Lender:

TCA Global Credit Master Fund, LP

1404 Rodman Street

Hollywood, FL 33020

Attention: Robert Press

Facsimile: (786) 323-1651





- 32 -




--------------------------------------------------------------------------------




With a copy to:

Lucosky Brookman LLP

(which shall not constitute notice)

33 Wood Avenue South, 6th Floor

Iselin, NJ 08830

Attention: Seth A. Brookman, Esq.

Facsimile: (732) 395-4401




or, as to each party, at such other address as shall be designated by such party
in a written notice to each other party complying as to delivery with the terms
of this subsection.  No notice to or demand on Borrower in any case shall
entitle Borrower to any other or further notice or demand in similar or other
circumstances.




14.19

Indemnification.  Each Credit Party agrees to defend, protect, indemnify and
hold harmless Lender and all of its officers, directors, employees and agents
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (each, a “Lender Indemnitee” and
collectively, the “Lender Indemnitees”) from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
claims, costs, expenses and distributions of any kind or nature (including,
without limitation, the disbursements and the reasonable fees of counsel for
each Lender Indemnitee thereto,), which may be imposed on, incurred by, or
asserted against, any Lender Indemnitee (whether direct, indirect or
consequential and whether based on any federal, state or local laws or
regulations, including, without limitation, securities, Environmental Laws and
commercial laws and regulations, under common law or in equity, or based on
contract or otherwise) in any manner relating to or arising out of this
Agreement or any of the Loan Documents, or any act, event or transaction related
or attendant thereto, the preparation, execution and delivery of this Agreement
and the Loan Documents, including, but not limited to, the making or issuance
and management of the Loans, the use or intended use of the proceeds of the
Loans, the enforcement of Lender’s rights and remedies under this Agreement, the
Loan Documents, the Revolving Notes, any other instruments and documents
delivered hereunder, or under any other agreement between any Credit Party and
Lender; provided, however, that the Credit Parties shall not have any
obligations hereunder to any Lender Indemnitee with respect to matters caused by
or resulting from the willful misconduct or gross negligence of such Lender
Indemnitee.  To the extent that the undertaking to indemnify set forth in the
preceding sentence may be unenforceable because it violates any law or public
policy, the Credit Parties shall satisfy such undertaking to the maximum extent
permitted by applicable law.  Any liability, obligation, loss, damage, penalty,
cost or expense covered by this indemnity shall be paid to each Lender
Indemnitee on demand, and, failing prompt payment, shall, together with interest
thereon at the Default Rate from the date incurred by each Lender Indemnitee
until paid by Borrower, be added to the Obligations of Borrower and be secured
by the Collateral.  The provisions of this Section shall survive the
satisfaction and payment of the other Obligations and the termination of this
Agreement for a period of two (2) years.




14.20

Release.  In consideration of the mutual promises and covenants made herein, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, and intending to be legally bound hereby, the Credit
Parties hereby agree to fully, finally and forever release and forever discharge
and covenant not to sue Lender, and/or and its parent companies, subsidiaries,
affiliates, divisions, and their respective attorneys, officers, directors,
agents, shareholders, members, employees, predecessors, successors, assigns,
personal representatives, partners, heirs and executors from any and all debts,
fees, attorneys’ fees, liens, costs, expenses, damages, sums of money, accounts,
bonds, bills, covenants, promises, judgments, charges, demands, claims, causes
of action, suits, liabilities, expenses, obligations or contracts of any kind
whatsoever, whether in law or in equity, whether asserted or unasserted, whether
known or unknown, fixed or contingent, under statute or otherwise, from the
beginning of time through the Closing Date including, without  limiting the
generality of the foregoing, any and all claims relating to or arising out of
any financing transactions, credit facilities, debentures, security agreements,
and other agreements including, without limitation, each of the Loan Documents,
entered into by  the Credit Parties with Lender and any and all claims that the
Credit Parties  does not know or suspect to exist, whether through ignorance,
oversight, error, negligence, or otherwise, and which, if known, would
materially affect their decision to enter into this Agreement or the related
Loan Documents.




14.21

Interpretation.  If any provision in this Agreement requires judicial or similar
interpretation, the judicial or other such body interpreting or construing such
provision shall not apply the assumption that the terms hereof shall be more
strictly construed against one party because of the rule that an instrument must
be construed more strictly against the party which itself or through its agents
prepared the same.  The parties hereby agree that all parties and their agents
have participated in the preparation hereof equally.





- 33 -




--------------------------------------------------------------------------------




14.22

Compliance with Federal Law.  The Credit Parties shall (a) ensure that no person
who owns a controlling interest in or otherwise controls a Credit Party is or
shall be listed on the Specially Designated Nationals and Blocked Person List or
other similar lists maintained by the Office of Foreign Assets Control (“OFAC”),
the Department of the Treasury or included in any Executive Orders, (b) not use
or permit the use of the proceeds of the Loans to violate any of the foreign
asset control regulations of OFAC or any enabling statute or Executive Order
relating thereto, and (c) comply, and cause each of such Credit Party’s
Subsidiaries to comply, with all applicable Lender Secrecy Act (“BSA”) laws and
regulations, as amended.  As required by federal law and Lender’s policies and
practices, Lender may need to obtain, verify and record certain customer
identification information and documentation in connection with opening or
maintaining accounts or establishing or continuing to provide services.




14.23

Non-U.S. Status. THE LENDER IS A NON-U.S. PERSON AS THAT TERM IS DEFINED IN THE
UNITED STATES INTERNAL REVENUE CODE. IT IS HEREBY AGREED AND UNDERSTOOD THAT THE
OBLIGATIONS HEREUNDER MAY BE SOLD OR RESOLD ONLY TO NON-U.S. PERSONS. THE
INTEREST PAYABLE HEREUNDER IS PAYABLE ONLY OUTSIDE THE UNITED STATES. ANY U.S.
PERSON WHO HOLDS THIS OBLIGATION WILL BE SUBJECT TO LIMITATIONS UNDER THE UNITED
STATES INCOME TAX LAW.




[ signature page follows ]





- 34 -




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Borrower, Guarantor and Lender have executed this Credit
Agreement as of the date first above written.




BORROWER:

SUNPEAKS VENTURES, INC.




By:

/s/ Mackie Barch

Name:

Mackie Barch

Title:

Chief Executive Officer




LENDER:

TCA GLOBAL CREDIT MASTER FUND, LP




By:

TCA Global Credit Fund GP, Ltd.

Its:

General Partner




By:

/s/ Robert Press

Name:

Robert Press

Title:

Director
















[ signature page 1 of 2 ]





- 35 -




--------------------------------------------------------------------------------

CONSENT AND AGREEMENT




The undersigned, referred to in the foregoing senior secured revolving credit
facility agreement as a guarantor, hereby consents and agrees to said senior
secured revolving credit facility agreement and to the payment of the amounts
contemplated therein, documents contemplated thereby and to the provisions
contained therein relating to conditions to be fulfilled and obligations to be
performed by it pursuant to or in connection with said senior secured revolving
credit facility agreement to the same extent as if the undersigned were a party
to said senior secured revolving credit facility agreement.




GUARANTOR:

HEALTHCARE DISTRIBUTION SPECIALISTS LLC




By:

/s/ Mackie Barch

Name:

Mackie Barch

Title:

Chief Executive Officer













[ signature page 2 of 2 ]








- 36 -


